Exhibit 10.1
ASSET PURCHASE AGREEMENT
dated as of September 15, 2009
by and among
BioClinica, Inc.
BioClinica Acquisition, Inc.
and
Tourtellotte Solutions, Inc.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Page
ARTICLE I    DEFINITIONS
  1
 
   
1.1    Definitions
  1
 
   
ARTICLE II    PURCHASE AND SALE
  5
 
   
2.1    Purchase and Sale of the Purchased Assets
  5
 
   
2.2    Excluded Assets
  6
 
   
2.3    Assumed Liabilities
  7
 
   
2.4    Excluded Liabilities
  7
 
   
2.5    Purchase Price
  8
 
   
2.6    Purchase Price Adjustment
  11
 
   
2.7    Allocation
  13
 
   
2.8    Consents
  14
 
   
ARTICLE III    CLOSING
  15
 
   
3.1    Closing Date
  15
 
   
3.2    Deliveries by Seller at the Closing
  15
 
   
3.3    Deliveries by Buyer at the Closing
  16
 
   
ARTICLE IV    REPRESENTATIONS AND WARRANTIES OF SELLER
  17
 
   
4.1    Organization and Good Standing
  17
 
   
4.2    Authority and Enforceability
  17
 
   
4.3    No Conflicts; Consents
  17
 
   
4.4    Financial Statements
  18
 
   
4.5    No Undisclosed Liabilities
  19
 
   
4.6    Inventory
  19
 
   
4.7    Accounts Receivable
  19
 
   
4.8    Taxes
  20
 
   
4.9    Compliance with Law
  22
 
   
4.10   Business Authorizations
  23
 
   
4.11   Title to Personal Properties
  23
 
   
4.12   Condition of Tangible Assets
  24
 
   
4.13   Real Property
  24
 
   
4.14   Intellectual Property
  25

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

          Page
4.15   Absence of Certain Changes or Events
  30
 
   
4.16   Contracts.
  31
 
   
4.17   Sufficiency of Purchased Assets
  34
 
   
4.18   Litigation
  34
 
   
4.19   Employee Benefits
  34
 
   
4.20   Labor and Employment Matters
  37
 
   
4.21   Environmental
  38
 
   
4.22   Insurance
  41
 
   
4.23   Product Warranty
  41
 
   
4.24   Suppliers and Customers
  42
 
   
4.25   Solvency
  43
 
   
4.26   Brokers or Finders
  43
 
   
4.27   Completeness of Disclosure
  43
 
   
ARTICLE V    REPRESENTATIONS AND WARRANTIES OF BUYER AND PARENT
  43
 
   
5.1    Organization and Good Standing
  44
 
   
5.2    Authority and Enforceability
  44
 
   
5.3    No Conflicts; Consents
  44
 
   
5.4    Litigation
  45
 
   
5.5    Availability of Funds
  45
 
   
5.6    Brokers or Finders
  45
 
   
ARTICLE VI    COVENANTS OF BUYER, PARENT AND SELLER
  45
 
   
6.1    Regulatory Approvals
  45
 
   
6.2    Public Announcements
  46
 
   
6.3    Names
  46
 
   
6.4    Employees
  46
 
   
6.5    Taxes
  48
 
   
6.6    [intentionally omitted]
  48
 
   
6.7    Bulk Sales Laws
  49
 
   
6.8    Discharge of Business Obligations After Closing
  49
 
   
6.9    Access to Books and Records
  49

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

          Page
6.10   Confidentiality
  50
 
   
6.11   Release of Liens
  50
 
   
6.12   Consents
  50
 
   
6.13   Restrictive Covenants
  50
 
   
6.14   Further Assurances
  51
 
   
6.15   Parent Guaranty
  52
 
   
ARTICLE VII    CONDITIONS TO CLOSING
  52
 
   
7.1    Conditions to Obligations of Buyer and Seller
  52
 
   
7.2    Conditions to Obligation of Buyer
  52
 
   
7.3    Conditions to Obligation of Seller
  54
 
   
ARTICLE VIII   INDEMNIFICATION
  55
 
   
8.1    Survival
  55
 
   
8.2    Indemnification by Seller
  56
 
   
8.3    Indemnification by Buyer and Parent
  57
 
   
8.4    Indemnification Procedures for Third Party Claims
  58
 
   
8.5    Indemnification Procedures for Non-Third Party Claims
  61
 
   
8.6    Escrow Fund
  61
 
   
8.7    Effect of Investigation; Waiver
  61
 
   
8.8    Sole and Exclusive Remedy
  62
 
   
8.9    No Double Recovery
  62
 
   
ARTICLE IX    MISCELLANEOUS
  62
 
   
9.1   Notices
  62
 
   
9.2   Amendments and Waivers
  63
 
   
9.3   Expenses
  64
 
   
9.4   Successors and Assigns
  64
 
   
9.5   Governing Law
  64
 
   
9.6   Consent to Jurisdiction
  64
 
   
9.7   Counterparts
  65
 
   
9.8   Third Party Beneficiaries
  65
 
   
9.9    Entire Agreement
  65

iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

          Page
9.10    Captions
  65
 
   
9.11    Severability
  66
 
   
9.12    Specific Performance
  66
 
   
9.13    Interpretation
  66

 
EXHIBITS
 
Exhibit A    Bill of Sale
 
Exhibit B    Assignment and Assumption Agreement
 
Exhibit C    [Intentionally Omitted]
 
Exhibit D    [Intentionally Omitted]
 
Exhibit E    [Intentionally Omitted]
 
Exhibit F    Confidentiality, Assignment of Invention, Non-Competition and
Non-Solicitation Agreement (Edward Tourtellotte)
 
Exhibit G    Confidentiality, Assignment of Invention, Non-Competition and
Non-Solicitation Agreement (Transferred Employees)
 
Exhibit H    Opinion of Foley Hoag LLP
 
Exhibit I      Form of Escrow Agreement
 
SCHEDULES
 
Schedule  1.1       Definition of Trident Product
 
Schedule 2.1(e)    Assigned Contracts
 
Schedule 2.1(f)    Accounts Receivable
 
Schedule 2.2(d)    Excluded Assets
 
Schedule 2.3 (a)   Assumed Liabilities
 
Schedule 2.5(a)    Purchase Price Wires

iv



--------------------------------------------------------------------------------



 



ASSET PURCHASE AGREEMENT
     ASSET PURCHASE AGREEMENT, dated as of September 15, 2009 (the “Agreement”),
by and among BioClinica, Inc., a Delaware corporation (“Parent”), BioClinica
Acquisition, Inc., a Delaware corporation (the “Buyer”), and Tourtellotte
Solutions, Inc., a Massachusetts corporation (“Seller”).
     WHEREAS, Seller is engaged in the business of developing, marketing,
selling and distributing software to and providing services for the
pharmaceutical, biotechnology and medical device industries (as currently
conducted or currently in development by Seller, the “Business”); and
     WHEREAS, Buyer is a wholly-owned subsidiary of Parent; and
     WHEREAS, the parties desire that Seller sell, assign, transfer, convey and
deliver to Buyer, and that Buyer purchase and acquire from Seller, all of the
right, title and interest of Seller in and to the Purchased Assets (as
hereinafter defined), and that Buyer assume the Assumed Liabilities (as
hereinafter defined), upon the terms and subject to the conditions of this
Agreement.
     NOW, THEREFORE, in consideration of the foregoing premises and the
respective representations and warranties, covenants and agreements contained
herein, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
     1.1 Definitions. When used in this Agreement, the following terms shall
have the meanings assigned to them in this Article I or in the applicable
Section of this Agreement to which reference is made in this Article I.
“Accounts Receivable” means (a) any trade accounts receivable and other rights
to payment from customers of the Business (whether billed or unbilled, or
accrued and not yet invoiced) and (b) any other account or note receivable
Related to the Business, together with, in each case, the full benefit of any
security interest of Seller therein.
“Affiliate” means, with respect to any specified Person, any other Person
directly or indirectly controlling, controlled by or under common control with
such specified Person.
“Ancillary Agreements” means the Bill of Sale, the Assignment and Assumption
Agreement, the Escrow Agreement and the other agreements, instruments and
documents delivered at the Closing.
“Authorization” means any authorization, approval, consent, certificate,
license, permit or franchise of or from any Governmental Entity or pursuant to
any Law.

 



--------------------------------------------------------------------------------



 



“Benefit Plan” means (a) any “employee benefit plan” as defined in ERISA
Section 3(3), including any (i) nonqualified deferred compensation or retirement
plan or arrangement which is an Employee Pension Benefit Plan (as defined in
ERISA Section 3(2)), (ii) qualified defined contribution retirement plan or
arrangement which is an Employee Pension Benefit Plan, (iii) qualified defined
benefit retirement plan or arrangement which is an Employee Pension Benefit Plan
(including any Multiemployer Plan (as defined in ERISA Section 3(37)) and
(iv) Employee Welfare Benefit Plan (as defined in ERISA Section 3(1)) or
material fringe benefit plan or program, or (b) stock purchase, stock option,
severance pay, employment, change-in-control, vacation pay, company awards,
salary continuation, sick leave, excess benefit, bonus or other incentive
compensation, employer-provided life insurance, or other employee benefit plan,
contract, program, policy or other arrangement, whether or not subject to ERISA.
“Books and Records” means books of account, general, financial, warranty and
shipping records, invoices, supplier lists, product specifications, product
formulations, drawings, correspondence, engineering, maintenance, operating and
production records, advertising and promotional materials, credit records of
customers and other documents, records and files, in each case Related to the
Business, including books and records relating to Seller Intellectual Property
and the employee and personnel records of the Transferred Employees.
“Business Day” means a day other than a Saturday, Sunday or other day on which
banks located in New York City are authorized or required by Law to close.
“Business Employee” means any individual employed by Seller in or in connection
with the Business.
“Capital Stock” means (a) in the case of a corporation, its shares of capital
stock, (b) in the case of a partnership or limited liability company, its
partnership or membership interests or units (whether general or limited), and
(c) any other interest that confers on a Person the right to receive a share of
the profits and losses of, or distribution of assets, of the issuing entity.
“Change of Control” means, with respect to any entity (i) acquisition of
beneficial ownership of either (a) 50% or more of the outstanding shares of
common stock of the company, or (b) 50% or more of the total voting power of the
then-outstanding voting securities entitled to vote generally on the election of
directors, (ii) a reorganization, merger, consolidation, sale of all or
substantially all of the assets of the company, or the acquisition of the assets
or stock of another entity, unless following such business combination the
beneficial owners of the outstanding shares of common stock of the company and
the outstanding company voting securities own, directly or indirectly, 50% of
the outstanding common stock and combined voting power of the surviving entity
(including a surviving entity that owns the company or all or substantially all
of the company’s assets directly or through a subsidiary) in substantially the
same proportions as their ownership prior to the business combination, or
(iii) approval by the stockholders of a complete liquidation or dissolution of
the company.

2



--------------------------------------------------------------------------------



 



“Charter Documents” means, with respect to any entity, the certificate of
incorporation, the articles of incorporation, by-laws, articles of organization,
limited liability company agreement, partnership agreement, formation agreement,
joint venture agreement or other similar organizational documents of such entity
(in each case, as amended).
“Code” means the Internal Revenue Code of 1986.
“Contract” means any agreement, contract, license, lease, commitment,
arrangement or understanding, written or oral, including any sales order or
purchase order.
“Debt Securities” means (a) securities evidencing Indebtedness, and (b) options,
warrants, purchase rights, subscription rights, conversion rights, exchange
rights or other Contracts that, directly or indirectly, could require the issuer
thereof to issue, sell or otherwise cause to become outstanding the securities
described in clause (a).
“Equipment” means machinery, fixtures, furniture, supplies, accessories,
materials, equipment, parts, automobiles, trucks, vehicles, tooling, tools,
molds, office equipment, computers, telephones and all other items of tangible
personal property, in each case Related to the Business.
“Equity Securities” means (a) shares of Capital Stock and (b) options, warrants,
purchase rights, subscription rights, conversion rights, exchange rights or
other Contracts that, directly or indirectly, could require the issuer thereof
to issue, sell or otherwise cause to become outstanding shares of such issuer’s
Capital Stock.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any entity which is a member of a “controlled group of
corporations” with, under “common control” with or a member of an “affiliated
services group” with, Seller, as defined in Section 414(b), (c), (m) or (o) of
the Code.
“GAAP” means generally accepted accounting principles in the United States.
“Governmental Entity” means any entity or body exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to United States federal, state, local, or municipal government, foreign,
international, multinational or other government, including any department,
commission, board, agency, bureau, subdivision, instrumentality, official or
other regulatory, administrative or judicial authority thereof, and any
non-governmental regulatory body to the extent that the rules and regulations or
orders of such body have the force of Law.
“Indebtedness” means any of the following: (a) any indebtedness for borrowed
money, (b) any obligations evidenced by bonds, debentures, notes or other
similar instruments, (c) any obligations to pay the deferred purchase price of
property or services, except trade accounts payable and other current
Liabilities arising in the ordinary course of the Business, (d) any obligations
as lessee under capitalized leases, (e) any indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
acquired property, (f) any obligations, contingent or otherwise, under

3



--------------------------------------------------------------------------------



 



acceptance credit, letters of credit or similar facilities, and (g) any guaranty
of any of the foregoing.
“Indemnitee” means any Person that is seeking indemnification from an Indemnitor
pursuant to the provisions of this Agreement.
“Indemnitor” means any party hereto from which any Indemnitee is seeking
indemnification pursuant to the provisions of this Agreement.
“Inventory” means all raw materials, work-in-process, finished goods, supplies,
spare parts and other inventories Related to the Business, including all such
items (a) located on the Real Property, (b) in transit from suppliers of the
Business, (c) held for delivery by suppliers of the Business, or (d) held on
consignment by third parties.
“Knowledge” of any party or any similar phrase means, with respect to any fact
or matter, the actual knowledge of the director and executive officers of such
party, together with such knowledge that any such individual could reasonably be
expected to discover after due investigation concerning the existence of the
fact or matter in question.
“Law” means any statute, law (including common law), constitution, treaty,
ordinance, code, order, decree, judgment, rule, regulation and any other binding
requirement or determination of any Governmental Entity.
“Lien” means, with respect to any property or asset, any mortgage, lien, pledge,
charge, security interest, adverse claim or other encumbrance in respect of such
property or asset.
“Order” means any award, injunction, judgment, decree, order, ruling, subpoena
or verdict or other decision issued, promulgated or entered by or with any
Governmental Entity of competent jurisdiction.
“Parent Common Stock” means the unregistered common stock of Parent, $0.00025
par value per share, or such other consideration or securities as may be
exchanged for Parent Common Stock upon a Change of Control of the Parent.
“Permitted Liens” means (a) Liens for current real or personal property Taxes
not yet due and payable, or which are being disputed in good faith, in each case
with respect to which Seller maintains adequate reserves, (b) workers’,
carriers’ and mechanics’ or other like Liens incurred in the ordinary course of
the Business with respect to which payment is not due and that do not impair the
conduct of the Business or the present or proposed use of the affected property
and (c) Liens that are immaterial in character, amount, and extent and which do
not detract from the value or interfere with the present or proposed use of the
properties they affect.
“Person” means an individual, a corporation, a partnership, a limited liability
company, a trust, an unincorporated association, a Governmental Entity or any
other entity or body.
“Pre-Closing Environmental Liabilities” means Liabilities arising out of (a) the
ownership or operation of the Business at any time on or prior to the Closing or
(b) the

4



--------------------------------------------------------------------------------



 



ownership, operation or condition of the Real Property or any other real
property currently or formerly owned, operated or leased by Seller Related to
the Business at any time on or prior to the Closing, in each case to the extent
based upon or arising out of (i) Environmental Law, (ii) a failure to obtain,
maintain or comply with any Environmental Permit, (iii) a Release of any
Hazardous Substance, or (iv) the use, generation, storage, transportation,
treatment, sale or other off-site disposal of Hazardous Substances.
“Related to the Business” means used, held for use or acquired or developed for
use in the Business or otherwise arising out of the operation or conduct of the
Business.
“Subsidiary” or “Subsidiaries” means, with respect to any party, any Person, of
which (i) such party or any other Subsidiary of such party is a general partner
(excluding partnerships, the general partnership interests of which held by such
party or any Subsidiary of such party do not have a majority of the voting
interest in such partnership) or (ii) at least a majority of the securities or
other interests having by their terms ordinary voting power to elect a majority
of the Board of Directors or others performing similar functions with respect to
such Person is directly or indirectly owned or controlled by such party and/or
by any one or more of its Subsidiaries.
“Transaction Expenses” means all expenses incurred by the Seller in connection
with this Agreement, for itself or on behalf of Seller stockholders, and the
consummation of the transactions contemplated hereby, including, but not limited
to, any and all legal, accounting, financial, advisory and consulting fees and
expenses incurred as of Closing Date, whether or not paid as of Closing Date,
and whether or not reflected in the Financial Statements, but excluding expenses
that would have to be incurred by the Seller even in the absence of the
transactions contemplated by this Agreement that are otherwise already included
in the Assumed Liabilities.
“Trident Product” has the meaning set forth in Schedule 1.1 attached hereto.
“WARN Act” means the Worker Adjustment and Retraining Notification Act of 1988.
“$” means United States dollars.
ARTICLE II
PURCHASE AND SALE
          2.1 Purchase and Sale of the Purchased Assets. Upon the terms and
subject to the conditions of this Agreement, at the Closing, Seller shall sell,
assign, transfer, convey and deliver to Buyer, and Buyer shall purchase, acquire
and accept from Seller, free and clear of Liens except for Permitted Liens, the
entire right, title and interest of Seller in, to and under all of the assets,
properties and rights of every kind and description, real, personal and mixed,
tangible and intangible, wherever situated, that are Related to the Business
other than the Excluded Assets (the “Purchased Assets”). The Purchased Assets
shall include, but are not limited to, the following assets, properties and
rights:

5



--------------------------------------------------------------------------------



 



          (a) all Real Property, together with all buildings, fixtures,
structures, signage and improvements erected or located on the Real Property;
          (b) all Inventory;
          (c) all Equipment;
          (d) all Seller Intellectual Property;
          (e) all Contracts Related to the Business other than Excluded
Contracts, including In-Bound Licenses, Out-Bound Licenses and Work Product
Agreements (as such terms are defined in Section 4.14), including, but not
limited to, those that are set forth on Schedule 2.1(e) (the “Assigned
Contracts”);
          (f) all Accounts Receivable, including, but not limited to, those that
are set forth on Schedule 2.1(f);
          (g) all Business Authorizations (to the extent transferable);
          (h) all Books and Records;
          (i) all claims, causes of action, choses in action, rights of recovery
and rights under all warranties, representations and guarantees made by
suppliers of products, materials or equipment, or components thereof, arising
from or relating to the other Purchased Assets or the Assumed Liabilities;
          (j) subject to Section 8.9, all insurance benefits, including rights
and proceeds, arising from or relating to the other Purchased Assets or the
Assumed Liabilities (to the extent recoverable after the Closing, but with no
obligation on the part of Seller to maintain or renew any Policies);
          (k) all prepaid expenses Related to the Business;
          (l) all security deposits, earnest deposits and all other forms of
deposit or security placed with or by Seller for the performance of an Assigned
Contract; and
          (m) all goodwill of the Business as going concern.
     2.2 Excluded Assets. The Purchased Assets do not include, and Seller is not
selling, assigning, transferring, conveying or delivering, and neither Buyer nor
any Subsidiary of Buyer is purchasing, acquiring or accepting from Seller, any
of the assets, properties or rights set forth in this Section 2.2 (collectively,
the “Excluded Assets”):
          (a) all Contracts that are not Assigned Contracts (the “Excluded
Contracts”);

6



--------------------------------------------------------------------------------



 



          (b) the corporate seals, Charter Documents, minute books, stock books,
Tax Returns, books of account or other records having to do with the corporate
organization of Seller;
          (c) all Policies and, subject to Section 2.1(j) hereof, all rights and
benefits thereunder;
          (d) the assets, properties and rights specifically set forth on
Schedule 2.2(d);
          (e) all cash, cash equivalents and bank accounts of Seller;
          (f) the shares of Capital Stock of Seller; and
          (g) the rights which accrue or will accrue to Seller under this
Agreement and the Ancillary Agreements.
     2.3 Assumed Liabilities. Upon the terms and subject to the conditions of
this Agreement, Buyer shall assume effective as of the Closing, and from and
after the Closing Buyer shall pay, discharge or perform when due, as
appropriate, only the following Liabilities of Seller (the “Assumed
Liabilities”), and no other Liabilities:
          (a) all accounts payable to trade creditors of the Business that are
unpaid and not delinquent at the Closing Date and that either (i) are reflected
on the Balance Sheet or (ii) arose in the ordinary course of the Business
between the Balance Sheet Date and the Closing Date and are set forth on
Schedule 2.3(a);
          (b) all Liabilities in respect of the Assigned Contracts but only to
the extent that such Liabilities thereunder arise after the Closing Date and do
not arise from any failure to perform, improper performance, warranty or other
breach, default or violation by Seller on or prior to the Closing;
          (c) all Liabilities and obligations arising as a result of the
operation of the Business, or as a result of the as a result of the ownership,
operation or use of the Purchased Assets, after the Closing;
     2.4 Excluded Liabilities. Neither Buyer nor any of its Affiliates shall
assume any Liabilities of Seller (such unassumed Liabilities, the “Excluded
Liabilities”) other than those specifically set forth in Section 2.3. Without
limiting the generality of the foregoing, in no event shall Buyer or any of its
Affiliates assume or incur any Liability in respect of, and Seller shall remain
bound by and liable for, and shall pay, discharge or perform when due, the
following Liabilities of Seller:
          (a) all Liabilities for (i) Taxes relating to the Business or the
ownership, operation or use of the Purchased Assets for any Pre-Closing Tax
Period and (ii) Taxes of Seller or any Affiliate of Seller;

7



--------------------------------------------------------------------------------



 



          (b) all Liabilities in respect of the Excluded Contracts and other
Excluded Assets;
          (c) all product Liability, warranty and similar claims for damages or
injury to person or property, claims of infringement of Intellectual Property
Rights and all other Liabilities, regardless of when made or asserted, which
arise out of any events occurring or actions taken or omitted to be taken by
Seller, or otherwise arising out of or incurred in connection with the conduct
of the Business, on or before the Closing Date;
          (d) all Pre-Closing Environmental Liabilities;
          (e) all Indebtedness of the Business incurred prior to the Closing;
          (f) all Liabilities under Seller Benefit Plans;
          (g) all Transaction Expenses of Seller; and
          (h) all Liabilities arising out of or incurred in connection with the
negotiation, preparation and execution of this Agreement and the Ancillary
Agreements and the consummation of the transactions contemplated hereby and
thereby, including Taxes and fees and expenses of Seller’s counsel, accountants
and other experts.
     2.5 Purchase Price. The consideration to be paid by Buyer to Seller for the
Purchased Assets and Assumed Liabilities shall be as follows:
          (a) Initial Payment. At the Closing, Buyer shall (i) pay Seller the
sum of Two Million One Hundred Forty-Four Thousand One Hundred Seventy Dollars
($2,144,170) (the “Initial Cash Consideration”), in cash via wire transfer to an
account or accounts designated in writing by Seller and as set forth in
Schedule 2.5(a) attached hereto, subject to further adjustment after the Closing
as set forth in Section 2.6, and subject to the Escrow Agreement set forth in
Section 3.3(a)(ii), and (ii) assume the Assumed Liabilities.
          (b) Earnout.
               (i) If, on or after the Closing Date and prior to December 31,
2012, (A) the completed Trident Product shall have been developed (either by
Buyer or by Seller (alone or jointly with Buyer) and delivered to Buyer), which
shall be fully integrated with Seller’s clinical supply chain simulator
(“tcVisualize”), and, to the extent commercially practicable in light of
specifications and functionality of Parent’s programs and architectural
framework, integrated with Parent’s BioClinica Express EDC and such other
BioClinica technologies as the parties may mutually agree, (B) the completed
Trident Product is purchased (or services on the Trident platform are contracted
for) and accepted by a pharmaceutical/biotech customer, such purchase
(contract) and acceptance to be evidenced by an executed agreement between such
pharmaceutical/biotech customer and Buyer (the “Trident Product Purchase”), and
(C) so long as, as of the time of the achievement of events described in the
foregoing clauses (A) and (B), no claim has been made or, to the Seller’s
knowledge threatened, by any third party that the

8



--------------------------------------------------------------------------------



 



Trident Product and/or tcVisualize infringes on the intellectual property of
such third party, then Buyer shall, within five (5) days of the date of the
completion of both clause (A) and (B) above and continued compliance with
(C) above, pay Seller (1) a sum of One Million Two Hundred Fifty-Seven Thousand
Eight Hundred Eighty-Six Dollars ($1,257,886), in cash via wire transfer to an
account or accounts designated in writing by Seller, and (2) 350,000 shares of
Parent Common Stock (together (1) and (2), the “First Earnout”).
               (ii) If gross revenues recognized from the sale of the Trident
Product, tcVisualize, Seller’s site supply optimizer (“tcOptimizer”), Seller’s
completed Enterprise Demand Aggregator product (the “Aggregator,” and
collectively with Trident, tcVisualize and tcOptimizer, the “Seller Products”)
equal or exceed $3,500,000 in the aggregate over any period of four
(4) consecutive financial quarters ending no later than December 31, 2012, which
gross revenues recognized during such period include at least $2,000,000 related
to the Trident Product (and so long as the First Earnout has been earned), then
Buyer shall pay Seller a sum of $2,000,000 in cash via wire transfer to an
account or accounts designated in writing by Seller (the “Second Earnout” and
together with the First Earnout, the “Earnout”). For the purposes of this
Agreement, “gross revenues recognized” means revenues recognized from the sale
of Seller Products, net of any discounts, returns, allowances and the like,
calculated in accordance with GAAP (in each case consistent with Seller’s past
practice).
          (c) Earnout Statement; Payment. Buyer shall, no less often than
45 days following the end of each financial quarter or at such other times
reasonably requested by Seller, prepare and deliver to Seller a statement (the
“Earnout Statement”) setting forth in reasonable detail Buyer’s determination of
the applicable Earnout(s) (to the extent not already achieved and paid). Subject
to any delay incurred to the extent necessary for the resolution of disputes
pursuant to section 2.5(e), any Earnout payable with respect to 2009 gross
revenues recognized shall be paid not later than thirty (30) days after final
resolution in accordance with Section 2.5(e) below.
          (d) Seller’s Audit. During the 30-calendar day period following
receipt of an Earnout Statement, Seller or its designated agents (which may
include a third party auditor retained by Seller), shall have the right at any
time during normal business hours and with prior notice to Buyer to inspect that
portion of Buyer’s books and records applicable to the calculation of the
Earnout for purposes of verifying the accuracy of the Earnout determination (the
“Seller’s Audit”). Any and all expenses relating to Seller’s Audit shall be
borne solely and exclusively by Seller.
          (e) Accounting Disputes. If Seller delivers to Buyer, within thirty
(30) calendar days following receipt of the Earnout Statement, written notice
disagreeing with the calculation of gross revenues realized for purposes of the
Earnout Statement (with any failure of Seller to deliver such written notice
within the foregoing 30-calendar day period being deemed to be conclusive
acceptance of such calculations), Buyer and Seller shall attempt to resolve such
dispute and if they have not done so within thirty (30) calendar days after
Seller provides notice of such dispute then the parties agree that they shall
jointly refer such dispute to a nationally recognized accounting firm or such
other

9



--------------------------------------------------------------------------------



 



accounting firm mutually agreed by Buyer and Seller (the “Accountant”). Such
written notice of disagreement shall set forth in reasonable detail the basis of
Seller’s disagreement with the calculations in the Earnout Statement and
Seller’s own calculation of revenues for purposes of the Earnout Statement. The
Accountant shall, acting as a certified public accountant and not as an
arbitrator, issue a report setting forth its determination of the disputed
item(s) of the Earnout Statement, within sixty (60) calendar days after such
dispute is referred to it, and such determination shall be final and binding
upon the parties. Buyer and Seller shall provide the Accountant with all
financial information concerning the Seller Products and the relevant contracts
that is reasonably requested by the Accountant for purposes of making the
determination required by this Section 2.5(e). This provision for dispute
resolution shall, notwithstanding any other provision set forth in this
Agreement, be specifically enforceable by the parties. Any and all expenses
relating to the engagement of, and the calculation of the Earnout Statement by,
the Accountants shall be borne equally by Buyer and Seller (i.e., fifty percent
(50%) by Buyer and fifty percent (50%) by Seller). The portion of such expenses
payable by Seller may be deducted from any Earnout due to Seller. In the event
of a dispute pursuant to this section 2.5(e), the Earnout shall be paid within
five (5) business days after the earlier of (i) the joint written agreement of
Buyer and Seller as to the proper calculation of revenues for purposes of any
Earnout, or (ii) the issuance of the Accountant’s report pursuant to this
Section 2.5(e).
          (f) Purchase Price. The Initial Cash Consideration together with the
Earnout (if any) shall be called the “Purchase Price.”
          (g) Other Agreements.
               (i) From and after the Closing and ending on the close of
business on December 31, 2012, unless otherwise agreed in writing by the Seller,
Buyer and Parent agree to devote such resources and efforts to the Business as
Seller, Buyer and Parent may mutually agree in good faith are sufficient for the
operation and growth of the Business and achievement of the Earnout.
               (ii) Notwithstanding anything to the contrary in this
Section 2.5(g), in the event Buyer sells the Trident Product to a third party on
or prior to December 31, 2012, then the maximum Earnout consideration shall
become payable to the Seller within five (5) business days upon consummation of
such sale. In the event Buyer sells either of the tcVisualize, tcOptimizer and
Aggregator products to a third party on or prior to December 31, 2012 then
(A) with respect to Section 2.5 (b)(i)(A) above and only upon the sale of the
tcVisualize product to a third party, no integration with tcVisualize shall be
required to achieve the First Earnout, and (B) with respect to Section
2.5(b)(ii), only gross revenues recognized of $2,000,000 related to the Trident
Product shall be required to achieve the Second Earnout (as long as the First
Earnout has been earned).

10



--------------------------------------------------------------------------------



 



     2.6 Purchase Price Adjustment.
          (a) For purposes of this Section 2.6, the following terms shall have
the meanings assigned to them in this Section 2.6(a):
               (i) “Accounting Principles” means GAAP applied on a basis
consistent with its application in the preparation of the Balance Sheet.
               (ii) “Base Amount” means Eight Hundred Ninety-Four Thousand One
Hundred Seventy Dollars ($894,170).
               (iii) “Closing Assets” means all assets, excluding cash, net of
applicable reserves, of the Business, excluding intangible assets (such
intangible assets to include, without limitation, goodwill, licenses, patents,
trademarks, trade names, copyrights, capitalized software and organizational
costs, licenses and franchises) as of the Closing Date that are Purchased
Assets, calculated in accordance with the Accounting Principles.
               (iv) “Closing Liabilities” means all Liabilities of the Business
as of the Closing Date that are Assumed Liabilities, calculated by Seller in
accordance with the Accounting Principles, including any deferred revenue
(calculated in a manner consistent with Seller’s past practice).
               (v) “Closing Net Working Capital” means Closing Assets minus
Closing Liabilities.
               (vi) “Estimated Closing Net Working Capital” means Seller’s good
faith estimate of Closing Net Working Capital as set forth in the Estimated
Closing Net Working Capital Statement.
               (vii) “Estimated Closing Net Working Capital Statement” means a
statement of Seller’s good faith estimate of Closing Net Working Capital that is
prepared by Seller in accordance with the Accounting Principles.
               (viii) “Final Closing Net Working Capital” means the Closing Net
Working Capital (A) as shown in the Final Closing Net Working Capital Statement
delivered by Buyer to Seller pursuant to Section 2.6(c), if no Notice of
Objection with respect thereto is timely delivered by Buyer to Seller pursuant
to Section 2.6(c); or (B) if a Notice of Objection is so delivered, (1) as
agreed by Buyer and Seller pursuant to Section 2.5(g)(d) or (2) in the absence
of such agreement, as shown in the Independent Expert’s calculation delivered
pursuant to Section 2.5(g)(d).
               (ix) “Final Closing Net Working Capital Statement” means an
unaudited statement of Closing Net Working Capital that is prepared by Buyer in
accordance with the Accounting Principles, which will include a certification of
Buyer’s calculation of the Closing Net Working Capital setting forth in
reasonable detail Buyer’s basis therefor, as well as a certification of Buyer’s
calculation of those amounts set forth in Section 2.6(e) below, if any.

11



--------------------------------------------------------------------------------



 



          (b) Seller will prepare, or cause to be prepared, and deliver to Buyer
no later than three (3) days prior to the Closing Date the Estimated Closing Net
Working Capital Statement.
          (c) Within sixty (60) days following the Closing, Buyer shall prepare
and deliver to the Seller the Final Closing Net Working Capital Statement.
Seller shall have until the expiration of 30 days following its receipt from
Buyer of the Final Closing Net Working Capital Statement to review such
statement (the “Review Period”). If Seller disagrees with Buyer’s computation of
Final Closing Net Working Capital, Seller may, on or prior to the last day of
the Review Period, deliver a notice to Buyer (the “Notice of Objection”), which
sets forth its objections to Seller’s calculation of Closing Net Working
Capital. Any Notice of Objection shall specify those items or amounts with which
Seller disagrees, together with a detailed written explanation of the reasons
for disagreement with each such item or amount, and shall set forth Seller’s
calculation of Closing Net Working Capital based on such objections. To the
extent not set forth in the Notice of Objection, Seller shall be deemed to have
agreed with Buyer’s calculation of all other items and amounts contained in the
Closing Net Working Capital Statement.
          (d) Unless Seller delivers the Notice of Objection to Buyer within the
Review Period, Seller shall be deemed to have accepted Buyer’s calculation of
Closing Net Working Capital and the Closing Net Working Capital Statement shall
be final, conclusive and binding. If Seller delivers the Notice of Objection to
Buyer within the Review Period, Buyer and Seller shall, during the 30 days
following such delivery or any mutually agreed extension thereof, use their
commercially reasonable efforts to reach agreement on the disputed items and
amounts in order to determine the amount of Closing Net Working Capital. If, at
the end of such period or any mutually agreed extension thereof, Buyer and
Seller are unable to resolve their disagreements, they shall jointly retain and
refer their disagreements to a nationally recognized independent accounting firm
mutually acceptable to Buyer and Seller (the “Independent Expert”). The parties
shall instruct the Independent Expert promptly to review this Section 2.6 and to
determine solely with respect to the disputed items and amounts so submitted
whether and to what extent, if any, the Closing Net Working Capital set forth in
the Closing Net Working Capital Statement requires adjustment. The Independent
Expert shall base its determination solely on written submissions by Buyer and
Seller and not on an independent review. Buyer and Seller shall make available
to the Independent Expert all relevant books and records and other items
reasonably requested by the Independent Expert. The parties shall request that
the Independent Expert deliver to Buyer and Seller, as promptly as practicable
but in no event later than 45 days after its retention, a report which sets
forth its resolution of the disputed items and amounts and its calculation of
Closing Net Working Capital; provided that in no event shall Closing Net Working
Capital as determined by the Independent Expert be less than Buyer’s calculation
of Closing Net Working Capital set forth in the Closing Net Working Capital
Statement nor more than Seller’s calculation of Closing Net Working Capital set
forth in the Notice of Objection. The decision of the Independent Expert shall
be final, conclusive and binding on the parties. The costs and expenses of the
Independent Expert shall be allocated between the parties based upon the
percentage which the portion of the contested amount not awarded to each party
bears to the amount actually contested by such party. Each

12



--------------------------------------------------------------------------------



 



party agrees to execute, if requested by the Independent Expert, a reasonable
engagement letter, including customary indemnities in favor of the Independent
Expert.
          (e) Within three Business Days after Final Closing Net Working Capital
has been finally determined pursuant to this Section 2.6,
               (i) if Final Closing Net Working Capital is less than the Base
Amount, Seller shall pay to Buyer, as an adjustment to the Purchase Price, in
the manner provided in Section 2.6(f), an amount of cash equal to the difference
between the Base Amount and Final Closing Net Working Capital (the “Deficit
Amount”); or
               (ii) if Final Closing Net Working Capital exceeds the Base
Amount, Buyer shall pay to Seller, as an adjustment to the Purchase Price, in
the manner provided in Section 2.6(f), an amount of cash equal to the difference
between Final Closing Net Working Capital and the Base Amount (the “Excess
Amount”).
          (f) Any payment required to be made pursuant to Section 2.6(e) shall
be made by Buyer or Seller, as the case may be, by wire transfer of immediately
available funds to an account designated in writing by Buyer, if there is a
Deficit Amount, or Seller, if there is an Excess Amount, at least one Business
Day prior to such transfer.
          (g) Any rights accruing to a party under this Section 2.6 shall be in
addition to and independent of the rights to indemnification under Article VIII
and any payments made to any party under this Section 2.6 shall not be subject
to the terms of Article VIII.
          (h) To the extent that Buyer shall not have received payment with
respect to the past due Accounts Receivable balance disclosed on Schedule 4.7,
the parties agree that Buyer shall reflect such amount in the Final Net Working
Capital Statement as a write down of the Account Receivable as of the Closing,
provided, however, that in the event of receipt by Buyer of payment with respect
to such written down Accounts Receivable, Buyer shall promptly remit the amount
of such payment to Seller.
     2.7 Allocation. As soon as reasonably practicable following the Closing,
Buyer shall deliver to Seller an allocation statement setting forth Buyer’s
allocation of the Purchase Price for Tax purposes pursuant to Section 1060 of
the Code and any other applicable Tax Laws (as the same may be revised pursuant
to the following sentence, the “Allocation Statement”). In the event that the
Purchase Price is adjusted pursuant to Section 2.6, Buyer shall deliver to
Seller a revised Allocation Statement as soon as reasonably practicable
following the determination of Final Closing Net Working Capital. Except as
otherwise required by Law, Buyer and Seller shall file all Tax Returns (such as
IRS Form 8594 or any other forms or reports required to be filed pursuant to
Section 1060 of the Code or any comparable provisions of Law (“Section 1060
Forms”)) in a manner that is consistent with the Allocation Statement and
refrain from taking any action inconsistent therewith. Buyer and Seller shall
cooperate in the preparation of Section 1060 Forms and file such Section 1060
Forms timely and in the manner required

13



--------------------------------------------------------------------------------



 



by applicable Law. Buyer and Seller agree to treat any payments made pursuant to
the indemnification provisions of this Agreement as an adjustment to the
Purchase Price for Tax purposes. Buyer agrees that the allocation of the
Purchase Price, in excess of the book value of the Closing Assets, shall be
allocated to Class VI assets and Class VII assets as defined in IRC Reg
1.338-6(b).
     2.8 Consents.
          (a) Notwithstanding anything in this Agreement to the contrary, this
Agreement shall not constitute an agreement to sell, assign, transfer, convey or
deliver any Purchased Asset or any benefit arising under or resulting from such
Purchased Asset if the sale, assignment, transfer, conveyance or delivery
thereof, without the Consent of a third party, (i) would constitute a breach or
other contravention of the rights of such third party, (ii) would be ineffective
with respect to any party to a Contract concerning such Purchased Asset, or
(iii) would, upon transfer, in any way adversely affect the rights of Buyer
under such Purchased Asset. If the sale, assignment, transfer, conveyance or
delivery by Seller to, or any assumption by Buyer of, any interest in, or
Liability under, any Purchased Asset requires the Consent of a third party, then
such sale, assignment, transfer, conveyance, delivery or assumption shall be
subject to such Consent being obtained. Subject to Section 2.8(b), to the extent
any Assigned Contract may not be assigned to Buyer by reason of the absence of
any such Consent (a “Restricted Contract”), except as set forth in this
Section 2.8, Buyer shall not be required to assume any Assumed Liabilities
arising under such Restricted Contract.
          (b) To the extent that any Consent in respect of a Restricted Contract
or any other Purchased Asset shall not have been obtained on or before the
Closing Date, Buyer may elect to proceed with the Closing, in which case, Seller
shall continue to use reasonable best efforts to obtain any such Consent after
the Closing Date until such time as it shall have been obtained (or refusal to
give such Consent shall have been made by the other party to such Restricted
Contract). Seller shall cooperate with Buyer in any economically feasible
arrangement proposed by Buyer to provide that Buyer shall receive the interest
of Seller in the benefits under such Restricted Contract or other Purchased
Asset. Seller shall pay and discharge, and shall indemnify and hold harmless,
Buyer and its Affiliates from and against any and all out-of-pocket costs of
seeking to obtain or obtaining any such Consent whether before or after the
Closing Date. As soon as a Consent for the sale, assignment, transfer,
conveyance, delivery or assumption of a Restricted Contract or other Purchased
Asset is obtained, Seller shall promptly assign, transfer, convey and deliver
such Restricted Contract or Purchased Asset to Buyer, and Buyer shall assume the
Assumed Liabilities under any such Restricted Contract from and after the date
of assignment to Buyer pursuant to a special-purpose assignment and assumption
agreement substantially similar in terms to those of the Assignment and
Assumption Agreement. Notwithstanding the foregoing and subject to those claim
procedures set forth in Article VIII herein, in the event Buyer elects to
proceed with the Closing without such Consent, then (i) any liability associated
with the provision of services in connection with such Restricted Contract shall
be deemed an Assumed Liability of Buyer, except for such liabilities resulting
of Edward Tourtellotte’s gross negligence, bad faith or willful misconduct in
the provision of services under the

14



--------------------------------------------------------------------------------



 



Restricted Contracts after the Closing and prior to assignment of any such
Contract to Buyer, any (ii) any liability for a default under such Restricted
Contact resulting from proceeding with the Closing in the absence of such
Consent shall be an Assumed Liability of Buyer.
          (c) Nothing contained in this Section 2.8 or elsewhere in this
Agreement shall be deemed to constitute an agreement to exclude from the
Purchased Assets any Assigned Contracts or other Purchased Asset as to which a
Consent may be necessary. Notwithstanding the foregoing, in the event a Consent
is not given by the party to a Restricted Contract, Buyer and Parent hereby
waive any default of Seller that may occur under this Agreement as it relates to
such Consent or assignment of such Restricted Contract, and agree that no claim
for adjustment of the Purchase Price shall result from such lack of Consent.
ARTICLE III
CLOSING
     3.1 Closing Date. The closing of the Transactions contemplated by this
Agreement (the “Closing”) shall take place at the offices of Morgan, Lewis &
Bockius LLP, 502 Carnegie Center, Princeton, New Jersey 08540, at 10:00 a.m. on
a date to be specified by the parties which shall be no later than two Business
Days after satisfaction (or waiver as provided herein) of the conditions set
forth in Article VIII (other than those conditions that by their nature will be
satisfied at the Closing), unless another time, date and/or place is agreed to
in writing by the parties. The date on which the Closing occurs is referred to
in this Agreement as the “Closing Date.”
     3.2 Deliveries by Seller at the Closing. At the Closing, Seller shall
deliver to Buyer the following:
          (a) a Bill of Sale in the form of Exhibit A hereto duly executed by
Seller;
          (b) an Assignment and Assumption Agreement in the form of Exhibit B
hereto (the “Assignment and Assumption Agreement”) duly executed by Seller;
          (c) [intentionally omitted];
          (d) [intentionally omitted];
          (e) [intentionally omitted];
          (f) [intentionally omitted];
          (g) such other good and sufficient instruments of transfer as Buyer
reasonably deems necessary and appropriate to vest in Buyer all right, title and
interest in, to and under the Purchased Assets;

15



--------------------------------------------------------------------------------



 



          (h) the Power of Attorney contemplated by Section 4.22(e) duly
executed by Seller and the Power of Attorney contemplated by Sections 6.8(c)
duly executed by Seller;
          (i) the Seller Closing Certificate;
          (j) a completed certification of non-foreign status pursuant to
Section 1.1445-2(b)(2) of the Treasury regulations duly executed by Seller;
          (k) a Confidentiality, Assignment of Invention, Non-Competition and
Non-Solicitation Agreement by and between Edward Tourtellotte and Buyer, for the
benefit of Parent, in the form of Exhibit F hereto;
          (l) [intentionally omitted]
          (m) Confidentiality, Assignment of Invention, Non-Competition and
Non-Solicitation Agreements by and between certain Transferred Employees and
Buyer, in the form of Exhibit G hereto; and
          (n) the written opinion of Foley Hoag LLP, dated as of the Closing
Date, in the form of Exhibit H hereto.
     3.3 Deliveries by Buyer at the Closing. At the Closing Date, Buyer shall
deliver to Seller the following:
          (a) Buyer shall pay the Initial Cash Consideration at the Closing as
follows:
               (i) an amount equal to the Initial Cash Consideration, less
$300,000, by wire transfer to an account of Seller designated in writing by
Seller to Buyer no later than three Business Days prior to the Closing Date or
to such other accounts of Seller as may be directed by Seller in accordance with
Section 2.5(b), and
               (ii) an amount equal to $300,000 shall be deposited with the
Escrow Agent to be held by such Escrow Agent for a period equal to 12 months
from the Closing Date (the “Escrow Fund”) pursuant to the terms of an escrow
agreement, a form of which is attached hereto as Exhibit I (the “Escrow
Agreement”), to secure any purchase price adjustments and any indemnification
obligations of Seller set forth in this Agreement;
          (b) the Assignment and Assumption Agreement duly executed by Buyer
pursuant to Section 2.1;
          (c) with respect to each Lease, an Assignment and Assumption of Lease
duly executed by Buyer pursuant to Section 2.1;
          (d) the Buyer Closing Certificate;

16



--------------------------------------------------------------------------------



 



          (e) such other good and sufficient instruments of transfer as Seller
reasonably deems necessary and appropriate to vest in Buyer all Liabilities
arising after the Closing with respect to the Purchased Assets and the Assumed
Contracts;
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF SELLER
Seller represents and warrants to Buyer and Parent as of the date hereof and as
of the Closing Date that the statements contained in this Article IV are true
and correct, except as set forth in the disclosure schedule dated and delivered
as of the date hereof by Seller to Buyer (the “Seller Disclosure Schedule”),
which is attached to this Agreement and is designated therein as being the
Seller Disclosure Schedule. The Seller Disclosure Schedule shall be arranged in
paragraphs corresponding to each representation and warranty set forth in this
Article IV. Each exception to a representation and warranty set forth in the
Seller Disclosure Schedule shall qualify the representation and warranty which
is referenced in the applicable paragraph of the Seller Disclosure Schedule, and
each other representation or warranty to the extent reasonably apparent from the
context of the disclosure. All representations and warranties shall be deemed
made as of the date of this Agreement.
     4.1 Organization and Good Standing. Seller is a corporation, duly
organized, validly existing and in good standing under the Laws of the
Commonwealth of Massachusetts, has all requisite power to own, lease and operate
its properties and to carry on its business as now being conducted and as
proposed to be conducted, and is duly qualified to do business and is in good
standing in each jurisdiction in which it owns or leases property or conducts
any business so as to require such qualification, except for such failures to be
so qualified and in good standing that, individually or in the aggregate, would
not reasonably be likely to have a material adverse effect on the Purchased
Assets or the condition (financial or otherwise), operations, prospects or
results of operations of the Business or Seller. Seller is not in default under
its Charter Documents.
     4.2 Authority and Enforceability. Seller has the requisite corporate power
and authority to enter into this Agreement and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
by all necessary corporate action on the part of Seller. Seller has duly
executed and delivered this Agreement. This Agreement constitutes the valid and
binding obligation of Seller, enforceable against it in accordance with its
terms, except as such enforceability may be limited by (i) bankruptcy,
insolvency, reorganization, moratorium or other similar Laws affecting or
relating to creditors’ rights generally, or (ii) general equitable principles or
the availability of injunctive relief and other equitable remedies.
     4.3 No Conflicts; Consents.
          (a) The execution and delivery of this Agreement by Seller does not,
and the execution and delivery of each Ancillary Agreement to which Seller is,
or is

17



--------------------------------------------------------------------------------



 



specified to be, a party, the performance by Seller of its obligations hereunder
and thereunder and the consummation by Seller of the transactions contemplated
hereby and thereby (in each case, with or without the giving of notice or lapse
of time, or both), will not, directly or indirectly, (i) violate the provisions
of any of the Charter Documents of Seller, (ii) violate or constitute a default,
an event of default or an event creating rights of acceleration, termination,
cancellation, imposition of additional obligations or loss of rights under any
Contract (A) to which Seller is a party, (B) of which Seller is a beneficiary or
(C) by which Seller or any of its respective assets is bound, (iii) violate or
conflict with any Law, Authorization or Order applicable to Seller, or give any
Governmental Entity or other Person the right to challenge any of the
transactions contemplated by this Agreement or the Ancillary Agreements or to
exercise any remedy, obtain any relief under or revoke or otherwise modify any
rights held under, any such Law, Authorization or Order, or (iv) result in the
creation of any Liens upon any of the assets owned or used by Seller.
Section 4.3(a) of the Seller Disclosure Schedule sets forth all consents,
waivers, assignments and other approvals and actions that are required in
connection with the transactions contemplated by this Agreement under any
Contract to which Seller is a party (collectively, “Consents”), in the case of
Contracts that are Assigned Contracts in order to sell, assign, transfer, convey
and deliver to, Buyer all rights and benefits of Seller thereunder without any
impairment or alteration whatsoever.
          (b) No Authorization or Order of, registration, declaration or filing
with, or notice to, any Governmental Entity or other Person, is required by or
with respect to Seller in connection with the execution and delivery of this
Agreement and the Ancillary Agreements and the consummation of the transactions
contemplated hereby and thereby.
     4.4 Financial Statements.
          (a) The Seller Disclosure Schedule contains true and complete copies
of the following financial statements of the Business (collectively, the
“Financial Statements”):
               (i) The Seller’s compiled balance sheet as of year end for each
of the three (3) years through December 31, 2008 and the related statements of
income and retained earnings, stockholders’ equity and cash flow, for the years
then ended. (the “Compiled Financial Statements”); and
               (ii) The Seller’s unaudited balance sheet as of August 31, 2009
and the related statements of income and retained earnings, stockholder’s equity
and cash flow for the eight month period then ended (the “Interim Financial
Statements”).
          (b) The Financial Statements are true, complete and correct and have
been prepared in accordance with GAAP applied on a consistent basis throughout
the periods involved, subject, in the case of the Interim Financial Statements,
to normal year-end adjustments (the effect of which will not be materially
adverse) and the absence of notes (that, if presented, would not differ
materially from those presented in the Compiled Financial Statements). The
Financial Statements are based on the books and

18



--------------------------------------------------------------------------------



 



records of Seller, and fairly present the financial condition of the Business as
of the respective dates they were prepared and the results of the operations of
the Business for the periods indicated. The balance sheet of the Business as of
August 31, 2009 is referred to herein as the “Balance Sheet” and the date
thereof as the “Balance Sheet Date.” Seller maintains with respect to the
Business a standard system of accounting established and administered in
accordance with GAAP.
     4.5 No Undisclosed Liabilities. The Business has no material liabilities,
obligations or commitments of any nature whatsoever, asserted or unasserted,
known or unknown, absolute or contingent, accrued or unaccrued, matured or
unmatured or otherwise (“Liabilities”), except (a) those which are adequately
reflected or reserved against in the Balance Sheet as of the Balance Sheet Date,
including, but not limited to, any deferred revenue (recognized consistent with
Seller’s past practice) and/or services to be performed by Seller related to
existing agreements, (b) those which have been incurred in the ordinary course
of the Business and consistent with past practice since the Balance Sheet Date
and which are not, individually or in the aggregate, material in amount.
     4.6 Inventory. Each item of Inventory is (a) free of any material defect or
other deficiency, (b) of a quality, quantity and condition useable and, as to
finished goods, saleable in the ordinary course of the Business and (c) properly
stated on the Balance Sheet (to the extent existing on the date thereof) and on
the books and records of the Business at the lesser of cost or fair market
value. None of such Inventory is obsolete and no write-down of such Inventory
has been made or should have been made in the period since the Balance Sheet
Date. The quantities of each item of Inventory are not excessive and are
reasonable in the present circumstances of the Business. All of such Inventory
is located at the facilities of Seller and no Inventory is held on a consignment
basis.
     4.7 Accounts Receivable. The Accounts Receivable of the Business as set
forth on the Balance Sheet or arising since the date thereof are, to the extent
not paid in full by the account debtor prior to the date hereof, (a) valid and
genuine, have arisen solely out of bona fide sales and deliveries of goods,
performance of services and other business transactions in the ordinary course
of the Business consistent with past practice, (b) not subject to valid
defenses, set-offs or counterclaims, and (c) collectible within 90 days after
billing at the full recorded amount thereof less the recorded allowance for
collection losses on the Balance Sheet or, in the case of Accounts Receivable
arising since the Balance Sheet Date, the recorded allowance for collection
losses shown on the accounting records of the Business. The allowance for
collection losses on the Balance Sheet and, with respect to Accounts Receivable
arising since the Balance Sheet Date, the allowance for collection losses shown
on the accounting records of the Business, have been determined in accordance
with GAAP consistent with past practice. To the Seller’s Knowledge, the Accounts
Receivable existing as of the Closing Date will be collectible within 90 days
after billing at the full recorded amount thereof net of the reserves shown on
the accounting records of the Business as of the Closing Date (which reserves
shall be adequate and shall not represent a greater percentage of the Accounts
Receivable as of the Closing Date than the reserves reflected in the Balance
Sheet represented of the Accounts Receivable reflected therein).

19



--------------------------------------------------------------------------------



 



     4.8 Taxes.
          (a) As used in this Agreement, the following words and terms have the
following definitions:
               (i) “Tax” or “Taxes” means any and all federal, state, local, or
foreign net or gross income, gross receipts, net proceeds, sales, use, ad
valorem, value added, franchise, bank shares, withholding, payroll, employment,
excise, property, deed, stamp, alternative or add-on minimum, environmental,
profits, windfall profits, transaction, license, lease, service, service use,
occupation, severance, energy, unemployment, social security, workers’
compensation, capital, premium, and other taxes, assessments, customs, duties,
fees, levies, or other governmental charges of any nature whatever, whether
disputed or not, together with any interest, penalties, additions to tax, or
additional amounts with respect thereto.
               (ii) “Tax Returns” means any return, declaration, report, claim
for refund, or information return or statement relating to Taxes, including any
schedule or attachment thereto, and including any amendment thereof.
               (iii) “Taxing Authority” means any Governmental Entity having
jurisdiction with respect to any Tax.
          (b) The Seller has duly and timely filed all Tax Returns required to
have been filed by or with respect to the Seller on or before the Closing Date,
taking any timely-filed extensions into account. Each such Tax Return correctly
and completely reflects in all material respects all liability for Taxes and all
other information required to be reported thereon. All Taxes owed by the Seller
(whether or not shown on any Tax Return) have been timely paid, and there are no
unpaid Taxes, except as reflected on the Balance Sheet or Taxes incurred in the
ordinary course of business since the Balance Sheet Date.
          (c) As of the Closing Date, the Seller has withheld and timely paid
all Taxes required to have been withheld and paid by it and has complied with
all Tax-related information reporting and backup withholding requirements,
including maintenance of required records with respect thereto.
          (d) The statute of limitations for the assessment of federal income
Taxes has expired for all periods through December 31, 2004. The Seller is not
the beneficiary of any extension of time within which to file any Tax Return not
yet filed, nor has the Seller made (or had made on its behalf) any requests for
such extensions with respect to any such unfiled return. The Seller has not
waived (or is subject to a waiver of) any statute of limitations in respect of
Taxes or has agreed to (or is subject to) any extension of time with respect to
a Tax assessment or deficiency.
          (e) The Seller Disclosure Schedule indicates those Tax Returns that
have been audited and those Tax Returns that currently are the subject of audit.
Except as set forth in the Seller Disclosure Schedule there is no Action now
pending or to the Seller’s Knowledge threatened against the Seller in respect of
any Tax or any assessment

20



--------------------------------------------------------------------------------



 



or deficiency. There are no liens for Taxes (other than current Taxes not yet
due and payable) upon the assets of the Seller. The Seller has delivered to
Parent correct and complete copies of all federal income Tax Returns,
examination reports, and statements of deficiencies assessed against or agreed
to by the Seller for tax years ending December 31, 2006, 2007, and 2008. For
purposes of clarity, nothing disclosed on Seller Disclosure Schedule 4.8(e)
shall limit or modify this Section 4.8(e).
          (f) The Seller Disclosure Schedule lists, as of the date of this
Agreement, all jurisdictions in which the Seller currently files Tax Returns. No
claim has been made in writing to the Seller by an authority in a jurisdiction
where the Seller does not file Tax Returns that the Seller is or may be subject
to taxation by that jurisdiction or that the Seller must file Tax Returns.
          (g) The Seller has not filed a consent pursuant to the collapsible
corporation provisions of Section 341(f) of the Code (or any corresponding
provisions of state, local or foreign income Tax Law). None of the assets or
properties of the Seller constitutes tax-exempt bond financed property or
tax-exempt use property within the meaning of Section 168 of the Code. The
Seller is not a party to any “safe harbor lease” within the meaning of
Section 168(f)(8) of the Code, as in effect prior to amendment by the Tax Equity
and Fiscal Responsibility Act of 1982, or to any “long-term contract” within the
meaning of Section 460 of the Code. The Seller has not ever been a United States
real property holding corporation within the meaning of Section 897(c) (2) of
the Code. The Seller is not a “foreign person” within the meaning of
Section 1445 of the Code. The Seller has not made any payments, is obligated to
make any payments, or is a party to any agreement that would obligate it to make
payments that would result in a nondeductible expense under Section 280G of the
Code or an excise tax to the recipient of such payments pursuant to Section 4999
of the Code.
          (h) Except as set forth in Section 4.8(h) of the Seller Disclosure
Schedule, the Seller has not agreed to nor is required to make by reason of a
change in accounting method or otherwise, any adjustment under Section 481(a) of
the Code. The Seller has not been the “distributing corporation” (within the
meaning of Section 355(c)(2) of the Code) with respect to a transaction
described in Section 355 of the Code within the 5-year period ending as of the
date of this Agreement. The Seller has not received (or is subject to) any
ruling from any Taxing Authority or has entered into (or is subject to) any
agreement with a Taxing Authority. The Seller has disclosed on its federal
income Tax Returns all positions taken therein that would give rise to a
substantial understatement of federal income Tax within the meaning of
Section 6662 of the Code.
          (i) Except to the extent that the Agreement may qualify as such, or as
set forth on section 4.8(i) of the Seller Disclosure Schedule, the Seller
(i) has not ever been a party to any Tax allocation or sharing agreement or Tax
indemnification agreement, (ii) has not ever been a member of an affiliated,
consolidated, condensed or unitary group, or (iii) does not have any liability
for or obligation to pay Taxes of any other Person under Treas. Reg. 1.1502-6
(or any similar provision of Tax Law), or as transferee or successor, by
contract or otherwise. The Seller is not a party to any joint

21



--------------------------------------------------------------------------------



 



venture, partnership, or other arrangement that is treated as a partnership for
federal income tax purposes.
          (j) The Seller will not be required to include any item of income in,
or exclude any item of deduction from, taxable income for any taxable period (or
portion thereof) ending after the Closing Date as a result of any:
(i) intercompany transactions or excess loss accounts described in Treasury
regulations under Section 1502 of the Code (or any similar provision of state,
local, or foreign Tax Law), (ii) installment sale or open transaction
disposition made on or prior to the Closing Date or (iii) prepaid amount
received on or prior to the Closing Date.
          (k) The Seller has not entered into any transaction that constitutes a
“reportable transaction” within the meaning of Treasury
Regulation Section 1.6011-4(b).
          (l) The Seller Disclosure Schedule lists each person who Seller
reasonably believes is, with respect to Seller or any Affiliate of the Seller, a
“disqualified individual” (within the meaning of Section 280G of the Code and
the Regulations thereunder).
          (m) [intentionally omitted]
          (n) The unpaid Taxes of Seller (i) did not, as of the Closing Date,
exceed any reserve for Tax liability (rather than any reserve for deferred Taxes
established to reflect timing differences between book and Tax income) set forth
on the face of the Balance Sheet, respectively (rather than in any notes
thereto), and (ii) will not exceed that reserve as adjusted for the passage of
time through the Closing Date in accordance with the past custom and practice of
Seller in filing its Tax Returns. Since the Balance Sheet Date the Seller has
not incurred any liability for Taxes arising from extraordinary gains or losses,
as that term is used in GAAP, outside the ordinary course of business consistent
with past custom and practice.
          (o) At all times since incorporation, for federal income tax purposes,
the Seller has validly been treated as an “S corporation” within the meaning of
Section 1361(a) of the Code and has validly been treated in a similar manner for
purposes of the income tax laws of all states in which it has been subject to
taxation.
     4.9 Compliance with Law.
          (a) Seller has conducted, and is conducting, the Business in material
compliance with all applicable Laws.
          (b) No event has occurred and no circumstances exist that (with or
without the passage of time or the giving of notice) may result in a violation
of, conflict with or failure on the part of Seller to conduct the Business in
compliance with, any applicable Law, which violation of, conflict with or
failure on the part of Seller to conduct the Business in compliance with, any
applicable Law would have a material adverse effect on the Business or the
Purchased Assets. Seller has not received notice

22



--------------------------------------------------------------------------------



 



regarding any violation of, conflict with, or failure to conduct the Business in
compliance with, any applicable Law.
     4.10 Business Authorizations.
          (a) Seller owns, holds or lawfully uses in the operation of the
Business all Authorizations which are necessary for it to conduct the Business
as currently conducted or for the ownership and use of the assets owned or used
by Seller in the conduct of the Business (the “Business Authorizations”) free
and clear of all Liens (other than Permitted Liens). Such Business
Authorizations are valid and in full force and effect. All Business
Authorizations are listed in the Seller Disclosure Schedule.
          (b) No event has occurred and no circumstances exist that (with or
without the passage of time or the giving of notice) may result in a violation
of, conflict with, failure on the part of Seller to comply with the terms of, or
the revocation, withdrawal, termination, cancellation, suspension or
modification of any Business Authorization, which revocation, withdrawal,
termination, cancellation, suspension or modification would have a material
adverse effect on the Business or the Purchased Assets. Seller has not received
any notice regarding any violation of, conflict with, failure to comply with the
terms of, or any revocation, withdrawal, termination, cancellation, suspension
or modification of, any Business Authorization. Seller is not in default, nor
has Seller received notice of any claim of default, with respect to any Business
Authorization, which default would have material adverse effect on the Business
or the Purchased Assets.
          (c) Except as set forth on Section 4.10(c) of the Seller Disclosure
Schedule, no Person other than Seller owns or has any proprietary, financial or
other interest (direct or indirect) in any of Seller’s Business Authorizations.
     4.11 Title to Personal Properties.
          (a) The Seller Disclosure Schedule sets forth a complete and accurate
list of all personal properties and assets of Seller as of the date of this
Agreement (“Personal Property”), in each case with a current fair market value
in excess of $20,000, specifying whether such Personal Property is owned or
leased and, in the case of leased assets, indicating the parties to, execution
dates of and annual payments under, the lease.
          (b) With respect to Personal Property that Seller purports to own
including all Personal Property reflected as owned on the Balance Sheet (other
than inventory sold in the ordinary course of the Business since the date
thereof), Seller has good and transferable title to all such Personal Property,
free and clear of all Liens except for Permitted Liens.

23



--------------------------------------------------------------------------------



 



          (c) All leases under which Personal Property is leased are in full
force and effect and constitute valid and binding obligations of the other
party(ies) thereto, and neither Seller nor, to Seller’s Knowledge, any other
party thereto, is in breach of any of the terms of any such lease.
     4.12 Condition of Tangible Assets. All Purchased Assets that are tangible
property are structurally sound, are in good operating condition and repair
(subject to normal wear and tear given the use and age of such assets), are
usable in the ordinary course of the Business and conform to all Laws and
Authorizations relating to their construction, use and operation. There are no
facts or conditions affecting such Purchased Assets that could interfere in any
material respect with the use or operation thereof as used or operated for the
12 months preceding the date of this Agreement.
     4.13 Real Property.
          (a) The Seller Disclosure Schedule contains a list of all real
property and interests in real property leased by Seller Related to the Business
(the “Real Property”). Seller does not and has not owned any real property.
          (b) With respect to Real Property, Seller has delivered to Buyer a
true and complete copy of every lease and sublease pursuant to which Seller is a
party or by which it is bound (each, a “Lease”). Seller has peaceful,
undisturbed and exclusive possession of the Real Property.
          (c) The uses for which the buildings, facilities and other
improvements located on the Real Property are zoned do not restrict, or impair,
the use of the Real Property for purposes of the Business.
          (d) To the Seller’s Knowledge, no Governmental Entity having the power
of eminent domain over the Real Property has commenced or intends to exercise
the power of eminent domain or a similar power with respect to all or any part
of the Real Property. To Seller’s Knowledge there are no pending or threatened
condemnation, fire, health, safety, building, zoning or other land use
regulatory proceedings, lawsuits or administrative actions relating to any
portion of the Real Property or any other matters which do or may adversely
effect the current use, occupancy or value thereof. Seller has not received any
notice of any pending or threatened special assessment proceedings affecting any
portion of the Real Property.
          (e) All present uses and operations of the Real Property by the Seller
comply with all Laws, covenants, conditions, restrictions, easements,
disposition agreements and similar matters affecting the Real Property. The Real
Property and its continued use, occupancy and operation as currently used,
occupied and operated in the conduct of the Business do not constitute a
nonconforming use and is not the subject of a special use permit under any Law.
          (f) The Real Property is in suitable condition for the conduct of the
Business as currently conducted and as proposed to be conducted. Seller has good
and

24



--------------------------------------------------------------------------------



 



valid rights of ingress and egress to and from all Real Property from and to the
public street systems for all usual street, road and utility purposes.
          (g) Except for common areas with respect to Real Property, no Person
other than Seller is in possession of any of the Real Property or any portion
thereof, and to the Seller’s Knowledge, except as set forth on the Seller’s
Disclosure Schedule, there are no leases, subleases, licenses, concessions or
other agreements, written or oral, granting to any Person other than Seller the
right of use or occupancy of the Real Property or any portion thereof. To the
Seller’s Knowledge no easement, utility transmission line or water main located
on the Real Property adversely affects the use of the Real Property or any
improvement on the Real Property.
          (h) To the Seller’s Knowledge all water, sewer, gas, electric,
telephone and drainage facilities, and all other utilities required by any Law
or by the use and operation of the Real Property in the conduct of the Business
are installed to the property lines of the Real Property, are connected pursuant
to valid permits to municipal or public utility services or proper drainage
facilities, are fully operable and are adequate to service the Real Property in
the operation of the Business as currently conducted and to permit compliance
with the requirements of all Laws in the operation thereof. To the Seller’s
Knowledge no fact or condition exists which could result in the termination or
material reduction of the current access from the Real Property to existing
roads or to sewer or other utility services presently serving the Real Property.
     4.14 Intellectual Property.
          (a) As used in this Agreement, “Intellectual Property” means:
(i) inventions (whether or not patentable), trade secrets, technical data,
databases, customer lists, designs, tools, methods, processes, technology,
ideas, know-how, source code, product road maps and other proprietary
information and materials (“Proprietary Information”); (ii) trademarks and
service marks (whether or not registered), trade names, logos, trade dress and
other proprietary indicia and all goodwill associated therewith;
(iii) documentation, advertising copy, marketing materials, web-sites,
specifications, mask works, drawings, graphics, databases, recordings and other
works of authorship, whether or not protected by Copyright; (iv) computer
programs, including any and all software implementations of algorithms, models
and methodologies, whether in source code or object code, design documents,
flow-charts, user manuals and training materials relating thereto and any
translations thereof (collectively, “Software”); and (v) all forms of legal
rights and protections that may be obtained for, or may pertain to, the
Intellectual Property set forth in clauses (i) through (iv) in any country of
the world (“Intellectual Property Rights”), including all letters patent, patent
applications, provisional patents, design patents, PCT filings, invention
disclosures and other rights to inventions or designs (“Patents”), all
registered and unregistered copyrights in both published and unpublished works
(“Copyrights”), all trademarks, service marks and other proprietary indicia
(whether or not registered) (“Marks”), trade secret rights, mask works, moral
rights or other literary property or authors rights, and all applications,
registrations, issuances, divisions, continuations, renewals, reissuances and
extensions of the foregoing.

25



--------------------------------------------------------------------------------



 



          (b) The Seller Disclosure Schedule lists (by name, owner and, where
applicable, registration number and jurisdiction of registration, application,
certification or filing) all Intellectual Property that is owned by Seller and
Related to the Business (whether exclusively, jointly with another Person or
otherwise) (“Seller Owned Intellectual Property”); provided that the Seller
Disclosure Schedule is not required to list items of Seller Owned Intellectual
Property which are both (i) immaterial to the Business and (ii) not registered
or the subject of an application for registration. Except as described in the
Seller Disclosure Schedule, or to the extent subject to any In-Bound Licenses or
Out-Bound Licenses (as defined below), Seller owns the entire right, title and
interest to all Seller Owned Intellectual Property free and clear of all Liens.
          (c) The Seller holds certain licenses, sublicenses and other
agreements, pursuant to which a third party authorizes Seller to use, practice
any rights under, or grant sublicenses with respect to, any Intellectual
Property Related to the Business owned by a third party, including the
incorporation of any such Intellectual Property into products of Seller
(“In-Bound Licenses”). The Seller Disclosure Schedule lists all material
In-Bound Licenses (provided that Seller shall not be required to list any
“shrink wrap” or similar widely available commercial end-user licenses) and,
with respect to each In-Bound License, whether the In-Bound License is exclusive
or non-exclusive.
          (d) The Seller Disclosure Schedule lists all licenses, sublicenses and
other agreements (“Out-Bound Licenses”) pursuant to which Seller authorizes a
third party to use, practice any rights under, or grant sublicenses with respect
to, any Seller Owned Intellectual Property or pursuant to which Seller grants
rights to use or practice any rights under any Intellectual Property owned by a
third party and, with respect to each Out-Bound License, whether the Out-Bound
License is exclusive or non-exclusive.
          (e) Except as described on the Seller Disclosure Schedule or the terms
of any In-Bound License, Seller (i) exclusively owns the entire right, interest
and title to each item of Seller Owned Intellectual Property free and clear of
Liens (other than Permitted Liens), and there are no limitations upon the
Intellectual Property, contractual or otherwise, with respect to future
developments and updates and modifications thereto and creation of derivative
works therefrom, or (ii) may otherwise rightfully use or otherwise enjoy all
Intellectual Property currently used in the conduct of the Business pursuant to
the terms of a valid and enforceable In-Bound License. The Seller Owned
Intellectual Property, together with Seller’s rights under the In-Bound Licenses
(collectively, the “Seller Intellectual Property”), constitute all the
Intellectual Property used in or necessary for the operation of the Business as
it is currently conducted.
          (f) All registration, maintenance and renewal fees related to Patents,
Marks, Copyrights and any other certifications, filings or registrations that
are owned by Seller and Related to the Business (“Seller Registered Items”) that
are currently due have been paid and all documents and certificates related to
such Seller Registered Items have been filed with the relevant Governmental
Entity or other authorities in the United States or foreign jurisdictions, as
the case may be, for the purposes of maintaining such Seller Registered Items.
There are no actions that must be taken by Buyer for the

26



--------------------------------------------------------------------------------



 



purposes of maintaining, perfecting, preserving or renewing any Seller
Registered Items within 120 days after the date hereof, including the payment of
any registration, maintenance or renewal fees or the filing of any documents,
applications or certificates. All Seller Registered Items are in good standing,
held in compliance with all applicable legal requirements and enforceable by
Seller. All Patents Related to the Business that have been issued to Seller are
valid.
          (g) Seller is not aware of any challenges (or any basis therefor) with
respect to the validity or enforceability of any Seller Owned Intellectual
Property. The Seller Disclosure Schedule lists the status of any proceedings or
actions before the United States Patent and Trademark Office or any other
Governmental Entity anywhere in the world related to any of the Seller Owned
Intellectual Property, including the due date for any outstanding response by
Seller in such proceedings. Seller has not taken any action or failed to take
any action that could reasonably be expected to result in the abandonment,
cancellation, forfeiture, relinquishment, invalidation, waiver or
unenforceability of any Seller Owned Intellectual Property. The Seller
Disclosure Schedule lists all previously held Seller Registered Items that
Seller has abandoned, cancelled, forfeited or relinquished during the 12 months
prior to the date of this Agreement.
          (h) None of the products or services currently or formerly
manufactured, sold, distributed, provided, shipped or licensed by Seller, or
which are currently under development and will constitute Purchased Assets, in
each case Related to the Business, has infringed or infringes upon, or otherwise
unlawfully used or uses, the Intellectual Property Rights of any third party.
Seller, by conducting the Business as currently conducted, has not infringed nor
infringes upon, or otherwise unlawfully used or uses, any Intellectual Property
Rights of a third party. Seller has not received any communication alleging that
Seller has violated or, by conducting the Business as currently conducted or
proposed to be conducted, would violate, any Intellectual Property Rights of a
third party nor, to Seller’s Knowledge, is there any basis therefor. No Action
has been instituted, nor, to Seller’s Knowledge, threatened, relating to any
Intellectual Property formerly or currently used by Seller Related to the
Business and none of the Seller Intellectual Property is subject to any
outstanding Order. To Seller’s Knowledge, no Person has infringed or is
infringing any Intellectual Property Rights of Seller Related to the Business or
has otherwise misappropriated or is otherwise misappropriating any Seller
Intellectual Property.
          (i) Except as set forth in the Seller Disclosure Schedule, with
respect to the Proprietary Information of Seller Related to the Business, the
documentation relating thereto is current, accurate and sufficient in detail and
content to identify and explain it and to allow its full and proper use without
reliance on the special knowledge or memory of others. Seller has taken
commercially reasonable steps to protect and preserve the confidentiality of all
Proprietary Information owned by Seller Related to the Business that is not
covered by an issued Patent. Any receipt or use by, or disclosure to, a third
party of Proprietary Information Related to the Business owned by Seller has
been pursuant to the terms of binding written confidentiality and non-use
agreement between Seller and such third party (“Nondisclosure Agreements”). True
and complete copies of

27



--------------------------------------------------------------------------------



 



the Nondisclosure Agreements, and any amendments thereto, have been provided to
Buyer. Seller is, and to Seller’s Knowledge, all other parties thereto are, in
compliance with the provisions of the Nondisclosure Agreements. Seller is in
compliance with the terms of all Contracts pursuant to which a third party has
disclosed to, or authorized Seller to use, Proprietary Information Related to
the Business owned by such third party.
          (j) All current and former employees, consultants and contractors of
the Business that are or have been involved in the development of the Seller
Intellectual Property have executed and delivered, and are in compliance with,
agreements regarding the protection of Proprietary Information and providing
written assignments of all Intellectual Property Related to the Business
conceived or developed by such employees, consultants or contractors in
connection with their services for the Seller (“Work Product Agreements”). True
and complete copies of the Work Product Agreements have been provided to Buyer.
No current or former employee, consultant or contractor that is or was involved
in the development of the Seller Intellectual Property has any right, claim or
interest to any of the Seller Owned Intellectual Property.
          (k) To the Seller’s knowledge, no employee, consultant or contractor
of Seller has been by performing services for the Business, in violation of any
term of any employment, invention disclosure or assignment, confidentiality or
noncompetition agreement or other restrictive covenant or any Order as a result
of such employee’s, consultant’s or contractor’s as a result of such
individual’s employment by or services for the Seller prior to the Closing.
          (l) All Intellectual Property Related to the Business that has been
distributed, sold or licensed to a third party by Seller that is covered by
warranty conformed and conforms to, and performed and performs in accordance
with, such warranty for the time period during which such warranty applies.
          (m) Except as set forth on the Seller Disclosure Schedule, the
execution and delivery of this Agreement by Seller does not, and the
consummation of the transactions contemplated hereby (in each case, with or
without the giving of notice or lapse of time, or both), will not, directly or
indirectly, result in the loss or impairment of, or give rise to any right of
any third party to terminate or reprice or otherwise renegotiate Seller’s rights
to own any of its Intellectual Property or their respective rights under any
Out-Bound License or In-Bound License, nor require the consent of any
Governmental Entity or other third party in respect of any such Intellectual
Property.
          (n) Software. In each case, except as set forth in the Seller
Disclosure Schedule:
               (i) The Software owned, or purported to be owned by Seller and
Related to the Business (collectively, the “Seller Owned Software”) was either
(i) developed by employees of Seller within the scope of their employment,
(ii) developed by independent contractors who have assigned all of their right,
title and interest therein to Seller pursuant to written agreements or
(iii) otherwise acquired by Seller from a third party pursuant to a written
agreement in which such third party

28



--------------------------------------------------------------------------------



 



assigned all of its right, title and interest therein. None of the Seller Owned
Software contains any programming code, documentation or other materials or
development environments that embody Intellectual Property Rights of any person
other than Seller, except for such materials obtained by Seller from other
Persons who make such materials generally available to all interested purchasers
or end-users on standard commercial terms.
               (ii) Each existing and currently supported and marketed Seller
Owned Software product performs, in all material respects, the functions
described in any agreed specifications or end user documentation or other
information provided to customers of the Business on which such customers relied
when licensing or otherwise acquiring such products, subject only to routine
bugs and errors that can be corrected promptly by Seller in the course of
providing customer support without further Liability to Seller, and all of the
code of such products has been developed in a manner that meets common industry
practice, including the use of regression test and release procedures. To
Seller’s Knowledge, each existing and currently supported and marketed Seller
Owned Software product of the Business in Seller’s possession and control is
free of all viruses, worms, trojan horses and similar material known
contaminants and does not contain any bugs, errors, or problems that would
substantially disrupt its operation or have a substantial adverse impact on the
operation of the Seller Owned Software product.
               (iii) Seller has taken all actions customary in the software
industry to document the Seller Owned Software and its operation, such that the
materials comprising the Seller Owned Software, including the source code and
documentation, have been written in a clear and professional manner so that they
may be understood, modified and maintained in an efficient manner by reasonably
competent programmers.
               (iv) Seller has not exported or transmitted Seller Owned Software
to any country to which such export or transmission is restricted by any
applicable Law, without first having obtained all necessary and appropriate
Authorizations.
               (v) Seller Owned Software is free of any disabling codes or
instructions (a “Disabling Code”), and any virus or other intentionally created,
undocumented contaminant (a “Contaminant”), that may, or may be used to, access,
modify, delete, damage or disable any Systems or that may result in damage
thereto. Seller has taken reasonable steps and implemented reasonable procedures
to ensure that its internal computer systems used in connection with the
Business are free from Disabling Codes and Contaminants. To the Seller’s
knowledge Software licensed by Seller Related to the Business is free of any
Disabling Codes or Contaminants that may, or may be used to, access, modify,
delete, damage or disable any of the hardware, software, databases or embedded
control systems of the Business (“Systems”) or that might result in damage
thereto. Seller has taken all reasonable steps to safeguard its Systems and
restrict unauthorized access thereto.
               (vi) [intentionally omitted]

29



--------------------------------------------------------------------------------



 



     4.15 Absence of Certain Changes or Events. Except as described in the
Seller Disclosure Schedule, since the Balance Sheet Date:
          (a) there has not been any material adverse change in the condition
(financial or otherwise), operations, prospects or results of operations of the
Business or of Seller;
          (b) Seller has neither amended nor changed, nor (except as
contemplated by the Agreement and the name change to be affect in association
therewith) proposed to amend or change, its Charter Documents in a manner that
could be expected to delay the consummation of the transactions contemplated by
this Agreement;
          (c) [intentionally omitted]
          (d) Seller has not (i) increased or modified the compensation or
benefits payable or to become payable by Seller to any current or former
directors, employees, consultants or contractors of the Business, (ii) increased
or modified any Benefit Plan made to, for or with any current or former
directors, employees, consultants or contractors of the Business, or
(iii) entered into any employment, severance or termination agreement Related to
the Business;
          (e) Seller has not sold, leased, transferred or assigned any property
or assets Related to the Business, except for (i) the sale of Inventory,
(ii) the grant of non-exclusive Out-Bound Licenses, and (iii) the sale of
obsolete Equipment, in each case in the ordinary course of the Business
consistent with past practice;
          (f) Seller has not incurred, assumed or guaranteed any Indebtedness
Related to the Business;
          (g) Seller has not mortgaged, pledged or subjected to Liens any
assets, properties or rights Related to the Business, except for Liens arising
under lease financing arrangements existing as of the Balance Sheet Date and
Permitted Liens;
          (h) Seller has not entered into, amended, modified, canceled or waived
any rights under, any Material Contract and no Material Contract has been
terminated or cancelled;
          (i) Seller has not taken any action outside the ordinary course of the
Business (except and to the extent contemplated by this Agreement and the
Ancillary Agreements);
          (j) There has not been, in connection with the Business, any labor
dispute, other than individual grievances, or any activity or proceeding by a
labor union or representative thereof to organize any employees of the Business;
          (k) Seller has not committed any violation of, or conflict with, any
applicable Law or any Business Authorization;

30



--------------------------------------------------------------------------------



 



          (l) Seller has not agreed, or entered into any arrangement, to take
any action which, if taken prior to the date hereof, would have made any
representation or warranty set forth in this Article IV untrue or incorrect as
of the date when made;
          (m) There has not been any material damage, destruction or loss with
respect to the Purchased Assets, whether or not covered by insurance;
          (n) Seller has not made any change in the accounting practices Related
to the Business;
          (o) Seller has not made any Tax election, changed its method of Tax
accounting or settled any claim for Taxes, in each case Related to the Business;
and
          (p) Seller has not agreed, whether in writing or otherwise, to do any
of the foregoing (except and to the extent contemplated by this Agreement and
the Ancillary Agreements).
     4.16 Contracts.
          (a) Except as set forth in Section 4.16 of the Seller Disclosure
Schedule, Seller is not party to, nor bound by, in each case Related to the
Business:
               (i) any Contract or series of related Contracts for the purchase
of materials, supplies, goods, services, equipment or other assets that involves
(A) annual payments by the Seller of $20,000 or more, or (B) aggregate payments
remaining to be made by Seller of $20,000 or more;
               (ii) any Contract or series of related Contracts for the sale by
Seller of (A) materials, supplies, goods, services, equipment or other assets,
that involves a specified annual minimum dollar sales amount of $20,000 or more,
or (B) pursuant to which Seller received payments of more than $20,000 in any
year;
               (iii) any Contract that requires Seller to purchase its total
requirements of any product or service from a third party or that contains “take
or pay” provisions;
               (iv) any Contract or series of related Contracts that
(A) continues over a period of more than six months from the date hereof and
(B) involves payments to or by Seller exceeding $20,000, other than arrangements
disclosed pursuant to the preceding paragraphs (i) and (ii);
               (v) any partnership, joint venture or similar Contract;
               (vi) any distribution, dealer, representative or sales agency
Contract;
               (vii) any Lease;

31



--------------------------------------------------------------------------------



 



               (viii) any Contract for the lease of personal property which
provides for payments to or by Seller in any one case of $20,000 or more
annually or $20,000 or more over the remaining term of the Contract;
               (ix) any Contract which provides for the indemnification by
Seller of any Person, the undertaking by Seller to be responsible for
consequential damages, or the assumption by Seller of any Tax, environmental or
other Liability;
               (x) any Contract with any Governmental Entity;
               (xi) any note, debenture, bond, equipment trust, letter of
credit, loan or other Contract for Indebtedness of Seller or for lending of
money by Seller (other than to employees for travel expenses in the ordinary
course of the Business) or Contract for a line of credit or guarantee, pledge or
undertaking by Seller of the Indebtedness of any other Person;
               (xii) any Contract for a charitable or political contribution in
any one case in excess of $5,000 or in the aggregate greater than $10,000;
               (xiii) any Contract for any capital expenditure or leasehold
improvement not yet made in any one case in excess of $20,000 or in the
aggregate greater than $20,000;
               (xiv) any Contract which restrains the ability of Seller to
engage or compete in any manner or in the Business (other than this Agreement);
               (xv) any Out-Bound License or In-Bound License;
               (xvi) any Contract relating to the acquisition or disposition of
any material business (whether by merger, sale of stock, sale of assets or
otherwise) which has not been consummated (other than this Agreement and the
Ancillary Agreements);
               (xvii) any collective bargaining Contract or other Contract with
any labor organization, union or association;
               (xviii) other than the Work Product Agreements, any Contract with
an employee, consultant or contractor that is an employment, consulting,
termination or severance Contract other than those that are terminable by Seller
on less than 30 days’ notice; and
               (xix) any Contract that is otherwise material to Seller and not
previously disclosed pursuant to this Section 4.16 or elsewhere in this
Agreement or the Seller Disclosure Schedules.
          (b) Each Contract required to be listed in Section 4.16 of the Seller
Disclosure Schedule, including, but not limited to, Contracts in connection with
services to be rendered and/or deferred revenue (collectively, the “Material
Contracts”) is in all

32



--------------------------------------------------------------------------------



 



material respects valid and enforceable in accordance with its terms. Seller is
not and, to Seller’s Knowledge, no other party thereto is, in default in the
performance, observance or fulfillment of any obligation, covenant or condition
contained therein, and Seller has neither given nor received notice to or from
any Person relating to any such alleged or potential default that has not been
cured, except in either case where such default would not and would not
reasonably be expected to have, individually or in the aggregate, a material
adverse effect on the Purchased Assets or the condition (financial or
otherwise), operations, prospects or results of operations of the Business. No
event has occurred which with or without the giving of notice or lapse of time,
or both, may conflict with or result in a violation or breach of, or give any
Person the right to exercise any remedy under or accelerate the maturity or
performance of, or cancel, terminate or modify, any Material Contract, except
where such violation, breach, remedy, acceleration, cancellation, termination or
modification could not and could not reasonably be expected to have,
individually or in the aggregate, a material adverse effect on the Purchased
Assets or the condition (financial or otherwise), operations, prospects or
results of operations of the Business. Seller has neither given nor received
notice to or from any Person relating to any alleged or potential default under
any Material Contract that has not been cured. Seller has delivered accurate and
complete copies of each Material Contract to Buyer.
          (c) Seller has delivered or made available accurate and complete
copies of each Material Contract to Buyer.
          (d) All other Assumed Contracts other than Material Contracts
(collectively, the “Minor Contracts”) are in all material respects valid and
enforceable in accordance with their terms. Seller is not and, to Seller’s
Knowledge, no other party thereto is, in default in the performance, observance
or fulfillment of any obligation, covenant or condition contained therein, and
Seller has neither given nor received notice to or from any Person relating to
any such alleged or potential default that has not been cured, except in either
case where such default would not and would not reasonably be expected to have,
individually or in the aggregate, a material adverse effect on the Purchased
Assets or the condition (financial or otherwise), operations, prospects or
results of operations of the Business. No event has occurred which with or
without the giving of notice or lapse of time, or both, may conflict with or
result in a violation or breach of, or give any Person the right to exercise any
remedy under or accelerate the maturity or performance of, or cancel, terminate
or modify, any Minor Contract, except where such violation, breach, remedy,
acceleration, cancellation, termination or modification could not and could not
reasonably be expected to have, individually or in the aggregate, a material
adverse effect on the Purchased Assets or the condition (financial or
otherwise), operations, prospects or results of operations of the Business.
          (e) Set forth on Section 4.16(e) of the Seller Disclosure Schedule is
a list of all Seller client contracts and backlog as of the Balance Sheet Date,
including (i) the start and (if applicable) end date of the client contract,
(ii) the maximum revenues associated with such contracts (to the extent provided
by the terms of such contracts), (iii) the aggregate amount of revenues
recognized for services performed and products delivered to client pursuant to
such contract, and (iv) the remaining potential revenue in

33



--------------------------------------------------------------------------------



 



connection with services to be performed and products delivered to client
pursuant to such contracts (to the extent provided by the terms of such
contracts).
     4.17 Sufficiency of Purchased Assets.
          (a) The Purchased Assets include as of the date of this Agreement
(with respect to the representation and warranty made as of the date of this
Agreement) and will include as of the Closing Date (with respect to the
representation and warranty made as of the Closing Date) all assets, properties
and rights reflected on the Interim Financial Statements other than (i)
Inventory sold, (ii) Accounts Receivable collected, (iii) prepaid expenses
realized, (iv) items of obsolete Equipment disposed of and (v) the Excluded
Assets, in the case of each of (i)-(iv) in the ordinary course of the Business
consistent with past practice.
          (b) Except as set forth in the Seller Disclosure Schedule, the
Purchased Assets will be sufficient for the conduct and operation of the
Business by Buyer following the Closing in the same manner as conducted and
operated by Seller on the Balance Sheet Date and as currently conducted.
     4.18 Litigation.
          (a) There is no action, suit or proceeding, claim, arbitration,
litigation or investigation (each, an “Action”), in each case Related to the
Business, (i) pending or, to Seller’s Knowledge, threatened against or, to
Seller’s Knowledge affecting Seller, or (ii) that challenges or seeks to
prevent, enjoin or otherwise delay the transactions contemplated by this
Agreement or the Ancillary Agreements. To the Seller’s Knowledge no event has
occurred or circumstances exist that may give rise or serve as a basis for any
such Action. To Seller’s Knowledge there is no Action against any current or
former director or employee of the Business with respect to which Seller has or
is reasonably likely to have an indemnification obligation.
          (b) There is no unsatisfied judgment, penalty or award, in each case
Related to the Business, against or affecting Seller or any of its assets,
properties or rights.
     4.19 Employee Benefits.
          (a) The Seller Disclosure Schedule sets forth a complete and accurate
list of all Benefit Plans maintained or contributed to by Seller for the benefit
of any present or former directors, employees, contractors or consultants of the
Business or with respect to which Seller otherwise has any present or future
Liability (collectively, “Seller Benefit Plans”). A current, accurate and
complete copy of each Seller Benefit Plan has been provided to Buyer. Seller has
no intent or commitment to create any additional Seller Benefit Plan or amend
any Seller Benefit Plan.
          (b) Each Seller Benefit Plan has been and is currently administered in
compliance in all material respects with all reporting, disclosure and other
requirements of ERISA and the Code applicable to such Seller Benefit Plan. Each
Seller Benefit Plan

34



--------------------------------------------------------------------------------



 



that is an employee pension benefit plan (as defined in Section 3(2) of ERISA)
and which is intended to be qualified under Section 401(a) of the Code (a
“Pension Plan”), has been determined by the Internal Revenue Service to be so
qualified and to the Seller’s Knowledge no condition exists that would adversely
affect any such determination. No Seller Benefit Plan is a “defined benefit
plan” as defined in Section 3(35) of ERISA.
          (c) Neither Seller nor any ERISA Affiliate or, to Seller’s Knowledge,
any trustee or agent of any Seller Benefit Plan has been or is currently engaged
in any prohibited transactions as defined by Section 406 of ERISA or
Section 4975 of the Code for which an exemption is not applicable which could
subject the Seller, any ERISA Affiliate or any trustee or agent of any Seller
Benefit Plan to the Tax or penalty imposed by Section 4975 of the Code or
Section 502 of ERISA.
          (d) Neither Seller nor any ERISA Affiliate has been or is currently
party to any “multi-employer plan,” as that term is defined in Section 3(37) of
ERISA.
          (e) True and correct copies of the most recent annual report on
Form 5500 and any attached schedules for each Seller Benefit Plan (if any such
report was required by applicable Law) and a true and correct copy of the most
recent determination letter issued by the Internal Revenue Service for each
Pension Plan have been provided to Buyer.
          (f) With respect to each Seller Benefit Plan, there are no actions,
suits or claims (other than routine claims for benefits in the ordinary course)
pending or, to Seller’s Knowledge, threatened against or otherwise involving any
Seller Benefit Plan.
          (g) With respect to each Seller Benefit Plan to which Seller or any
ERISA Affiliate is a party which constitutes a group health plan subject to
Section 4980B of the Code, each such Seller Benefit Plan complies, and in each
case has complied, in all materials respects with all applicable requirements of
Section 4980B of the Code.
          (h) Full payment has been made of all amounts which Seller or any
ERISA Affiliate was required to have paid as a contribution to any Seller
Benefit Plan as of the last day of the most recent fiscal year of each of the
Benefit Plans ended prior to the date of this Agreement.
          (i) Each Seller Benefit Plan is, and its administration is and has
been during the six-year period preceding the date of this Agreement, in all
materials respects, in compliance with, and neither Seller nor any ERISA
Affiliate has received any claim or notice that any such Seller Benefit Plan is
not in compliance with, all applicable Laws and Orders and prohibited
transaction exemptions, including to the extent applicable, the requirements of
ERISA.
          (j) Neither Seller nor any ERISA Affiliate is in default in performing
any of its contractual obligations under any of the Seller Benefit Plans or any
related trust agreement or insurance contract.

35



--------------------------------------------------------------------------------



 



          (k) There are no outstanding Liabilities of any Seller Benefit Plan
other than Liabilities for benefits to be paid to participants in any Seller
Benefit Plan and their beneficiaries in accordance with the terms of such Seller
Benefit Plan.
          (l) Subject to ERISA and the Code, each Seller Benefit Plan may be
amended, modified, terminated or otherwise discontinued by Seller or a ERISA
Affiliate at any time without liability.
          (m) No Seller Benefit Plan other than a Pension Plan, retiree medical
plan or severance plan provides benefits to any individual after termination of
employment.
          (n) The consummation of the transactions contemplated by this
Agreement will not (i) entitle any current or former director, employee,
contractor or consultant of the Business to severance pay, unemployment
compensation or any other payment, (ii) accelerate the time of payment or
vesting, or increase the amount of, compensation due to any such director,
employee, contractor or consultant, or result in the payment of any other
benefits to any Person or the forgiveness of any Indebtedness of any Person,
(iii) result in any prohibited transaction described in Section 406 of ERISA or
Section 4975 of the Code for which an exemption is not available or (iv) result
(either alone or in conjunction with any other event) in the payment or series
of payments by Seller or any of its Affiliates to any Person of an “excess
parachute payment” within the meaning of Section 280G of the Code.
          (o) With respect to each Seller Benefit Plan that is funded wholly or
partially through an insurance policy, all premiums required to have been paid
to date under the insurance policy have been paid, all premiums required to be
paid under the insurance policy through the Closing will have been paid on or
before the Closing (or reserves therefor established by the Seller) and, as of
the Closing, there will be no liability of either Seller or any ERISA Affiliate
under any insurance policy or ancillary agreement with respect to such insurance
policy in the nature of a retroactive rate adjustment, loss sharing arrangement
or other Liability arising wholly or partially out of events occurring prior to
the Closing.
          (p) Each Seller Benefit Plan that constitutes a “welfare benefit
plan,” within the meaning of Section 3(1) of ERISA, and for which contributions
are claimed by Seller or any ERISA Affiliate as deductions under any provision
of the Code, is in compliance with all applicable requirements pertaining to
such deduction. With respect to any welfare benefit fund (within the meaning of
Section 419 of the Code) related to a welfare benefit plan, there is no
disqualified benefit (within the meaning of Section 4976(b) of the Code) that
would result in the imposition of a Tax under Section 4976(a) of the Code. All
welfare benefit funds intended to be exempt from Tax under Section 501(a) of the
Code have been determined by the Internal Revenue Service to be so exempt and no
event or condition exists which would adversely affect any such determination.

36



--------------------------------------------------------------------------------



 



          (q) The Seller Disclosure Schedule sets forth all Benefit Plans
covering employees of the Business outside of the United States (the “Foreign
Plans”). The Foreign Plans have been operated in accordance, and are in
compliance, with all applicable Laws and have been operated in accordance, and
are in compliance, with their respective terms. There are no unfunded
liabilities under or in respect of the Foreign Plans, and all contributions or
other payments required to be made to or in respect of the Foreign Plans prior
to the Closing have been made or will be made prior to the Closing.
     4.20 Labor and Employment Matters.
          (a) The Seller Disclosure Schedule sets forth (i) a list of all United
States and foreign employees of Seller engaged in the Business (“Business
Employees”) (including title and position), and contractors and consultants of
the Business as of the date hereof, and (ii) the base compensation and benefits
of each such Business Employee, contractor and consultant. Except as set forth
on the Seller Disclosure Schedule, the employment of all Business Employees,
contractors and consultants may be terminated at any time with or without cause
and without any severance or other Liability to Seller.
          (b) Seller is not a party or subject to any labor union or collective
bargaining agreement in connection with the Business. There have not been since
August 31, 2009, and there are not pending or, to Seller’s Knowledge,
threatened, any labor disputes, work stoppages, requests for representation,
pickets, work slow-downs due to labor disagreements or any actions or
arbitrations that involve Business Employees. There is no unfair labor practice,
charge or complaint pending, unresolved or, to Seller’s Knowledge, threatened
before the National Labor Relations Board. No event has occurred or circumstance
exist that may provide the basis of any work stoppage or other labor dispute in
connection with the Business.
          (c) Seller has in all material respects complied with each, and is not
in violation of any, Law relating to anti-discrimination and equal employment
opportunities in connection with the Business, or any other Law respecting the
hiring, hours, wages, occupational safety and health, employment, promotion,
termination or benefits of any Business Employee or other Person in connection
with the Business. Seller has filed all reports, information and notices
required under any Law respecting the hiring, hours, wages, occupational safety
and health, employment, promotion, termination or benefits of any Business
Employee or other Person in connection with the Business, and will timely file
prior to Closing all such reports, information and notices required by any Law
to be given prior to Closing.
          (d) Seller has paid or properly accrued in the ordinary course of the
Business all wages and compensation due to Business Employees, including all
vacations or vacation pay, holidays or holiday pay, sick days or sick pay, and
bonuses.
          (e) Seller is not a party to any Contract which restricts Seller from
relocating, closing or terminating any of its operations or facilities or any
portion thereof. Seller has not since August 31, 2009 effectuated a “plant
closing” (as defined in the WARN Act) or (ii) a “mass lay-off” (as defined in
the WARN Act), in either case

37



--------------------------------------------------------------------------------



 



affecting any site of employment or facility of Seller, except in accordance
with the WARN Act. The consummation of the transactions contemplated by this
Agreement will not create liability for any act by Seller on or prior to the
Closing under the WARN Act or any other Law respecting reductions in force or
the impact on employees of plant closings or sales of businesses.
          (f) Seller has complied and is in compliance with the requirements of
the Immigration Reform and Control Act of 1986. The Seller Disclosure Schedule
sets forth a true and complete list of all Business Employees working in the
United States who are not U.S. citizens and a description of the legal status
under which each such Business Employee is permitted to work in the United
States. All Business Employees who are performing services for Seller in the
United States are legally able to work in the United States and will be able to
continue to work in the Business in the United States following the consummation
of the transactions contemplated by this Agreement.
     4.21 Environmental.
          (a) As used in this Agreement, the following words and terms have the
following definitions:
               (i) The term “Environment” means all indoor or outdoor air,
surface water, groundwater, surface or subsurface land, including all fish,
wildlife, biota and all other natural resources.
               (ii) The term “Environmental Action” means any claim, proceeding
or other Action brought or threatened under any Environmental Law or the
assertion of any claim with respect to Pre-Closing Environmental Liabilities.
               (iii) The term “Environmental Clean-up Site” means any location
which is listed on the National Priorities List, the Comprehensive Environmental
Response, Compensation and Liability Information System, or on any similar state
or foreign list of sites requiring investigation or cleanup, or which is the
subject of any pending or threatened Action related to or arising from any
alleged violation of any Environmental Law, or at which there has been a
threatened or actual Release of a Hazardous Substance.
               (iv) The term “Environmental Laws” means any and all applicable
Laws and Authorizations issued, promulgated or entered into by any Governmental
Entity relating to the Environment, worker health and safety, preservation or
reclamation of natural resources, or to the management, handling, use,
generation, treatment, storage, transportation, disposal, manufacture,
distribution, formulation, packaging, labeling, Release or threatened Release of
or exposure to Hazardous Substances, whether now existing or subsequently
amended or enacted, including but not limited to: the Comprehensive
Environmental Response, Compensation, and Liability Act, 42 U.S.C. Section 9601
et seq. (“CERCLA”); the Federal Water Pollution Control Act, 33 U.S.C.
Section 1251 et seq.; the Clean Air Act, 42 U.S.C. Section 7401 et seq.; the
Toxic Substances Control Act, 15 U.S.C. Section 2601 et seq.; the Occupational

38



--------------------------------------------------------------------------------



 



Safety and Health Act, 29 U.S.C. Section 651 et seq.; the Emergency Planning and
Community Right-to-Know Act of 1986, 42 U.S.C. Section 11001 et seq.; the Safe
Drinking Water Act, 42 U.S.C. Section 300(f) et seq.; the Hazardous Materials
Transportation Act, 49 U.S.C. Section 1801 et seq.; the Federal Insecticide,
Fungicide and Rodenticide Act 7 U.S.C. Section 136 et seq.; the Resource
Conservation and Recovery Act of 1976 (“RCRA”), 42 U.S.C. Section 6901 et seq.;
the Toxic Substances Control Act, 15 U.S.C. Section 2601 et seq.; the Oil
Pollution Act of 1990, 33 U.S.C. Section 2701 et seq.; and any similar or
implementing state or local Law, and any non-U.S. Laws and regulations of
similar import, and all amendments or regulations promulgated thereunder; and
any common law doctrine, including but not limited to, negligence, nuisance,
trespass, personal injury, or property damage related to or arising out of the
presence, Release, or exposure to Hazardous Substances.
               (v) The term “Environmental Permit” means any Authorization under
Environmental Law and includes any and all Orders issued or entered into by a
Governmental Entity under Environmental Law.
               (vi) The term “Hazardous Substances” means all explosive or
regulated radioactive materials or substances, hazardous or toxic materials,
wastes or chemicals, petroleum and petroleum products (including crude oil or
any fraction thereof), asbestos or asbestos containing materials, and all other
materials, chemicals or substances which are regulated by, form the basis of
liability or are defined as hazardous, extremely hazardous, toxic or words of
similar import, under any Environmental Law, including materials listed in 49
C.F.R. Section 172.101 and materials defined as hazardous pursuant to
Section 101(14) of CERCLA.
               (vii) The term “Release” means any spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
dumping, or disposing of Hazardous Substances into the Environment.
          (b) Seller has obtained, and is in compliance with, all Environmental
Permits required in connection with the Business and the Real Property. Each
Environmental Permit, together with the name of the Governmental Entity issuing
such Environmental Permit, is set forth in the Seller Disclosure Schedule. All
such Environmental Permits are valid and in full force and effect and all
renewal applications for such Environmental Permits have been timely filed with
the appropriate Governmental Entity. None of such Environmental Permits will be
terminated or impaired or become terminable as a result of the consummation of
the transactions contemplated by this Agreement. Seller has been, and is
currently, in compliance with all Environmental Laws and Seller has not received
any notice alleging that Seller is not in such compliance with Environmental
Laws, in each case in connection with the Business.
          (c) There are no past, pending or, to Seller’s Knowledge, threatened
Environmental Actions against or, to Seller’s Knowledge, materially or directly
affecting Seller in connection with the Business, and Seller is not aware of any
facts or circumstances which could be expected to form the basis for any such
Environmental Action.

39



--------------------------------------------------------------------------------



 



          (d) Seller has not entered into or agreed to any Order, and Seller is
not subject to any Order, relating to compliance with any Environmental Law or
to investigation or cleanup of a Hazardous Substance under any Environmental
Law, in each case in connection with the Business.
          (e) No Lien has been attached to, or asserted against, any assets,
Real Property or rights in connection with the Business pursuant to any
Environmental Law, and, to Seller’s Knowledge, no such Lien has been threatened.
To Seller’s Knowledge, there are no facts, circumstances or other conditions
that could be expected to give rise to any Liens on or affecting the Real
Property under Environmental Law.
          (f) There has been no treatment, storage, disposal or Release of any
Hazardous Substance at, from, into, on or under any Real Property or any other
property currently or formerly owned, operated or leased by Seller in connection
with the Business during the term of Seller’s ownership, operation of lease of
such premises. No Hazardous Substances are present in, on, about or migrating to
or from any Real Property that could reasonably be expected to give rise to an
Environmental Action against any member of Seller.
          (g) Seller has not received a CERCLA 104(e) information request nor
has Seller been named a potentially responsible party for any National
Priorities List site under CERCLA or any other site under analogous state Law,
in each case in connection with the Business. Seller has not received an
analogous notice or request from any non-U.S. Governmental Entity.
          (h) There are no aboveground tanks or underground storage tanks on,
under or about the Real Property. Any aboveground or underground tanks
previously situated on the Real Property or any other real property currently or
formerly owned, operated or leased by Seller in connection with the Business
have been removed in accordance with all Environmental Laws and no residual
contamination, if any, remains at such sites in excess of applicable standards.
          (i) There are no polychlorinated biphenyls (“PCBs”) leaking from any
article, container or equipment on, under or about the Real Property and there
are no such articles, containers or equipment containing PCBs in, at, on, under
or within the Real Property.
          (j) Seller has not in connection with the Business transported or
arranged for the treatment, storage, handling, disposal, or transportation of
any Hazardous Material to any off-site location which is an Environmental
Clean-up Site.
          (k) None of the Real Property is an Environmental Clean-up Site.
          (l) Seller has provided to Buyer true and complete copies of, or
access to, all written environmental assessments, materials, reports, data,
analyses and compliance audits that have been prepared by or on behalf of Seller
with respect to the Real Property or any other real property formerly owned,
operated or leased by Seller in connection with the Business.

40



--------------------------------------------------------------------------------



 



     4.22 Insurance.
          (a) The Seller Disclosure Schedule sets forth (i) an accurate and
complete list of each insurance policy and fidelity bond which covers the
Business and Seller with respect to the Business (the “Policies”) and (ii) with
respect to the Business, a list of all pending claims and the claims history for
Seller during the current year and the preceding three years (including with
respect to insurance obtained but not currently maintained). There are no
pending claims under any of such Policies with respect to the Business as to
which coverage has been questioned, denied or disputed by the insurer or in
respect of which the insurer has reserved its rights.
          (b) The Seller Disclosure Schedule describes any self-insurance
arrangement by or affecting Seller with respect to the Business, including any
reserves thereunder, and describes the loss experience for all claims that were
self-insured in the current year and the preceding three years.
          (c) All Policies are issued by an insurer that is financially sound
and reputable, are in full force and effect and are enforceable in accordance
with their terms. Such Policies provide adequate insurance coverage for the
Business, and are sufficient for compliance with all Laws and Contracts to which
Seller is a party or by which it is bound in connection with the Business.
          (d) All premiums due under the Policies have been paid in full or,
with respect to premiums not yet due, accrued. Seller has not received a notice
of cancellation of any Policy nor of any material changes that are required in
the conduct of the Business as a condition to the continuation of coverage
under, or renewal of, any such Policy. To the Seller’s Knowledge there is no
existing default or event which, with the giving of notice or lapse of time or
both, would constitute a default under any Policy or entitle any insurer to
terminate or cancel any Policy with respect to the Business. Seller has no
Knowledge of any threatened termination of any Policy.
          (e) Seller has appointed Buyer as its true and lawful
attorney-in-fact, in the name of Seller, but on behalf of Buyer, to pursue and
enforce any and all rights of Seller under the Policies with respect to any
occurrence, claim or loss with respect to the Business or any Purchased Asset or
Assumed Liability to the extent attributable to events that occurred prior to
the Closing. Seller agrees that the foregoing appointment shall be coupled with
an interest and shall be irrevocable. Notwithstanding the foregoing or anything
else in this Agreement to the contrary, no such insurance shall affect any right
of Buyer to seek indemnification as provided in this Agreement, provided,
however, in no event shall Buyer (or Parent) be entitled to recover more than
the total amount of damages actually incurred and any amounts paid pursuant to
such indemnification, to the extent later recovered from a Policy, will be
payable to and property of Seller.
     4.23 Product Warranty.
          (a) There are no warranties (express or implied) outstanding with
respect to any products currently or formerly manufactured, sold, distributed,
shipped or

41



--------------------------------------------------------------------------------



 



licensed (“Products”), or any services rendered, by Seller in connection with
the Business, beyond that set forth in the standard conditions of sale or
service, copies of which are included in the Seller Disclosure Schedule.
          (b) Each Product manufactured, sold, distributed, shipped or licensed,
or service rendered, by Seller in connection with the Business has been in
conformity with all applicable contractual commitments and warranties. There are
no material design, manufacturing or other defects, latent or otherwise, with
respect to any Products and such Products are not toxic when used in accordance
with their intended use. Each Product that has been manufactured, sold,
distributed, shipped or licensed prior to Closing contains all warnings required
by applicable Law and such warnings are in accordance with reasonable industry
practice.
          (c) The Balance Sheet reflects adequate reserves (in accordance with
GAAP) for product design and warranty claims and other damages in connection
with any Product manufactured, sold, distributed, shipped or licensed, or
service rendered, by the members of Seller in connection with the Business on or
prior to the Balance Sheet Date. The accounting records of the Business will
reflect adequate reserves (in accordance with GAAP) for all such claims in
connection with Products manufactured, sold, distributed, shipped or licensed,
or services rendered by, Seller in connection with the Business on or prior to
the Closing.
     4.24 Suppliers and Customers.
          (a) Section 4.24 of the Seller Disclosure Schedule sets forth with
respect to the Business:
               (i) each supplier, as of January 1, 2004, from whom purchases
exceeded $5,000 in any year or that is otherwise material to the Business;
               (ii) each supplier who constitutes a sole source of supply to the
Business; and
               (iii) with respect to any year ended and the eight month period
ended August 31, 2009, each customer that has contributed in excess of 10%
percent of the revenues of the Business for such year or period.
          (b) Except as set forth in Section 4.24 of the Seller Disclosure
Schedule, the relationships of the Business with each supplier and customer
required to be listed in Section 4.24 of the Seller Disclosure are good
commercial working relationships. No such supplier or customer has canceled or
otherwise terminated, or threatened to cancel or otherwise terminate, its
relationship with the Business. Seller has not received notice that any such
supplier or customer may cancel, terminate or otherwise materially and adversely
modify its relationship with the Business or limit its services, supplies or
materials to the Business, either as a result of the consummation of the
transactions contemplated by this Agreement or otherwise.

42



--------------------------------------------------------------------------------



 



     4.25 Solvency.
          (a) Seller is not insolvent nor will Seller be rendered insolvent by
any of the transactions contemplated by this Agreement and the Ancillary
Agreements. “Insolvent” means, with respect to any Person, that the sum of the
debts and other probable Liabilities of such Person exceeds the present fair
saleable value of such Person’s assets.
          (b) Immediately after giving effect to the consummation of the
transactions contemplated by this Agreement and the Ancillary Agreements:
(i) Seller will be able to pay its Liabilities as they become due in the usual
course of its business, (ii) Seller will not have unreasonably small capital
with which to conduct its present or proposed business, (iii) Seller will have
assets (calculated at fair market value) that exceed its Liabilities, and
(iv) taking into account all pending and threatened litigation, final judgments
against Seller in actions for money damages are not reasonably anticipated to be
rendered at a time when, or in amounts such that, Seller will be unable to
satisfy any such judgments promptly in accordance with their terms (taking into
account the maximum probable amount of such judgments in any such actions and
the earliest reasonable time at which such judgments might be rendered) as well
as all other obligations of Seller. The cash available to Seller, after taking
into account all other anticipated uses of the cash, will be sufficient to pay
all such Liabilities and judgments promptly in accordance with their terms.
     4.26 Brokers or Finders. Seller represents, as to itself and its
Affiliates, that no agent, broker, investment banker or other firm or Person is
or will be entitled to any broker’s or finder’s fee or any other commission or
similar fee in connection with any of the transactions contemplated by this
Agreement and the Ancillary Agreements, except Covington Associates, whose fees
and expenses will be paid by Seller.
     4.27 Completeness of Disclosure. No representation or warranty by Seller in
this Agreement, and no statement made by Seller in the Seller Disclosure
Schedule, the Ancillary Agreements or any certificate or other document
furnished or to be furnished to Buyer pursuant hereto contains or will at the
Closing contain any untrue statement of a material fact or omits or will omit to
state a material fact required to be stated herein or therein or necessary to
make any statement herein or therein not misleading. Except as specifically set
forth in this Agreement or the Seller Disclosure Schedule, there are no facts or
circumstances of which Seller is aware that have had or could reasonably be
expected to have, individually or in the aggregate, a material adverse effect on
the Purchased Assets or the condition (financial or otherwise), operations,
prospects or results of operations of the Business or Seller.
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF BUYER AND PARENT
     Buyer and Parent represent and warrant to Seller that each statement
contained in this Article V is true and correct as of the date hereof, except as
set forth in the disclosure

43



--------------------------------------------------------------------------------



 



schedule dated and delivered as of the date hereof by Buyer to Seller (the
“Buyer Disclosure Schedule”), which is attached to this Agreement and is
designated therein as being the Buyer Disclosure Schedule. The Buyer Disclosure
Schedule shall be arranged in paragraphs corresponding to each representation
and warranty set forth in this Article V. Each exception to a representation and
warranty set forth in the Buyer Disclosure Schedule shall qualify the specific
representation and warranty which is referenced in the applicable paragraph of
the Buyer Disclosure Schedule, and no other representation or warranty.
     5.1 Organization and Good Standing. Each of Buyer and Parent is a
corporation duly organized, validly existing and in good standing under the Laws
of the jurisdiction of its incorporation and has the requisite corporate power
to own, lease and operate its properties and to carry on its business as now
being conducted.
     5.2 Authority and Enforceability. Each of Buyer and Parent has the
requisite corporate power and authority to enter into this Agreement and the
Ancillary Agreements to which it is a party and to consummate the transactions
contemplated hereby and thereby. The execution and delivery of this Agreement
and the Ancillary Agreements to which Buyer and Parent are a party and the
consummation of the transactions contemplated hereby and thereby have been duly
authorized by all necessary corporate action on the part of Buyer and Parent.
This Agreement has been, and the Ancillary Agreements to which Buyer and Parent
are a party will be, duly executed and delivered by Buyer and Parent and,
assuming due authorization, execution and delivery by Seller, constitutes the
valid and binding obligations of Buyer and Parent, enforceable against each in
accordance with their respective terms, except as such enforceability may be
limited by (a) bankruptcy, insolvency, reorganization, moratorium or other
similar Laws affecting or relating to creditors’ rights generally, and (b) the
availability of injunctive relief and other equitable remedies.
     5.3 No Conflicts; Consents.
          (a) The execution and delivery of this Agreement by Buyer and Parent
does not, and the execution and delivery of the Ancillary Agreements to which
Buyer and Parent are a party and the consummation of the transactions
contemplated hereby and thereby will not, (i) violate the provisions of any of
the Charter Documents of Buyer and Parent, (ii) violate any Contract to which
Buyer and Parent is a party, (iii) to the knowledge of Buyer and Parent, violate
any Law of any Governmental Entity applicable to Buyer and Parent on the date
hereof, or (iv) to the knowledge of Buyer and Parent, result in the creation of
any Liens upon any of the assets owned or used by Buyer and Parent, except in
each such case where such violation or Lien would not reasonably be expected
materially to impair or delay the ability of Buyer and Parent to perform its
obligations under this Agreement or the Ancillary Agreements.
          (b) No Authorization or Order of, registration, declaration or filing
with, or notice to any Governmental Entity is required by Buyer and Parent in
connection with the execution and delivery of this Agreement and the Ancillary
Agreements to which it is a party and the consummation of the transactions
contemplated hereby and

44



--------------------------------------------------------------------------------



 



thereby, except for such Authorizations, Orders, registrations, declarations,
filings and notices the failure to obtain which would not reasonably be expected
to materially impair the ability of Buyer and Parent to perform their
obligations under this Agreement and the Ancillary Agreements to which Buyer and
Parent are a party.
     5.4 Litigation. There is no Action pending or, to the knowledge of Buyer or
Parent, threatened against or, to the Knowledge of Buyer and/or Parent,
materially and directly affecting Buyer and/or Parent which (a) challenges or
seeks to enjoin, alter or materially delay the consummation of the transactions
contemplated by this Agreement, or (b) would reasonably be expected to have a
material adverse effect on Buyer or Parent.
     5.5 Availability of Funds. Buyer and Parent have cash available or have
existing borrowing facilities which together are sufficient to enable it to
consummate the transactions contemplated by this Agreement, including, without
limitation, to pay the Purchase Price (including the Earn Outs) and all other
amounts as may be payable hereunder. In addition, Buyer shall have available
sufficient shares of Parent Common Stock (or securities or other consideration
issued in exchange therefore pursuant to a Change of Control) to pay the stock
portion of the First Earn Out. Such shares of Parent Common Stock, have been
duly authorized and, when issued pursuant to the First Earn Out, will be fully
paid and nonassessable and issued in compliance with all applicable federal and
state securities laws.
     5.6 Brokers or Finders. Each of Buyer and Parent represent, as to itself
and its Affiliates, that no agent, broker, investment banker or other firm or
Person is or will be entitled to any broker’s or finder’s fee or any other
commission or similar fee in connection with any of the transactions
contemplated by this Agreement and the Ancillary Agreements, except Excel
Partners, whose fees and expenses will be paid by Buyer and Parent.
ARTICLE VI
COVENANTS OF BUYER, PARENT AND SELLER
     6.1 Regulatory Approvals.
          (a) Buyer, Parent and Seller shall each promptly apply for, and take
all reasonably necessary actions to obtain or make, as applicable, all Orders
and Authorizations of, and all filings with, any Governmental Entity or other
Person required to be obtained or made by it for the consummation of the
transactions contemplated by this Agreement. Each party shall cooperate with and
promptly furnish information to the other party necessary in connection with any
requirements imposed upon such other party in connection with the consummation
of the transactions contemplated by this Agreement.
          (b) Seller shall assist Buyer and Parent in identifying the
Authorizations required by Buyer and Parent to operate and conduct the Business
from and after the Closing Date and will either transfer current Business
Authorizations of

45



--------------------------------------------------------------------------------



 



Seller (to the extent transferable) to Buyer or assist Buyer in obtaining new
Authorizations.
     6.2 Public Announcements. Neither Buyer, Parent nor Seller shall issue any
press releases or otherwise make any public statements with respect to the
transactions contemplated by this Agreement; provided, however, that Buyer,
Parent or Seller may, without such approval, make such press releases or other
public announcement as it believes are required pursuant to any listing
agreement with any national securities exchange or stock market or applicable
securities Laws, in which case the party required to make the release or
announcement shall allow the other party reasonable time to comment on such
release or announcement in advance of such issuance; provided, further, that
each of the parties may make internal announcements to their respective
employees that are consistent with the parties’ prior public disclosures
regarding the transactions contemplated by this Agreement.
     6.3 Names.
          (a) On the Closing Date, Seller shall deliver to Buyer all such
executed documents as may be required to change the name of Seller on that date
to another name or names bearing no similarity to any of the Names, including,
where applicable, name change amendments and appropriate name change notices for
each state where Seller is qualified to do business. Seller hereby appoints
Buyer as its attorney-in-fact to file all such documents on or after the Closing
Date. Seller will terminate the use of any and all d/b/a’s currently or formerly
used by it Related to the Business. “Names” means “Tourtellotte Solutions, Inc.”
or any name, logo or trademark that includes “Tourtellotte Solutions,” and any
other logos or trademarks of the Business transferred to Buyer pursuant to this
Agreement and the Ancillary Agreements.
          (b) [intentionally omitted]
     6.4 Employees.
          (a) Promptly following the execution of this Agreement, Seller shall
provide access to Buyer to the facilities and the personnel records of Seller
for the purpose of preparing for and conducting employment interviews with
Business Employees. Buyer shall not be obligated to offer employment to any
Business Employee.
          (b) Buyer may offer employment to any Business Employee on such terms
and conditions as it deems appropriate in its sole discretion, such employment
to be contingent upon and effective immediately following the Closing. For sake
of clarity, it is the expectation of the parties that Buyer will offer
employment to all Business Employees located in the United States on terms
substantially similar to those of their current employment with the Seller.
Seller shall use its reasonable best efforts to assist Buyer in employing as new
employees of Buyer, all Business Employees to whom Buyer has offered employment
pursuant to this Section 6.4(b). The Business Employees who accept Buyer’s offer
of employment and commence employment with Buyer shall be

46



--------------------------------------------------------------------------------



 



referred to, collectively, as “Transferred Employees.” Seller shall terminate
the employment of all Transferred Employees with Seller effective immediately
prior to the Closing.
          (c) Any and all Liabilities relating to or arising out of the
employment, or cessation of employment, of any Business Employee (whether or not
a Transferred Employee) on or prior to the close of business on the Closing Date
shall be the sole responsibility of Seller, including wages and other
remuneration due through the close of business on the Closing Date. Any and all
Liabilities relating to or arising out of the employment, or cessation of
employment of any Transferred Employee after the Closing Date shall be the sole
responsibility of Buyer.
          (d) From and after the Closing Date, Buyer shall offer to Transferred
Employees Benefit Plans and arrangements consistent with Parent’s practices as
to its employees. Buyer shall not assume any Liability under any of the Seller
Benefit Plans or Foreign Plans.
          (e) All Transferred Employees who are participants in a Seller Benefit
Plan that is an employee pension benefit plan shall retain their accrued
benefits under such plans as of the Closing Date, and Seller shall retain
Liability for the payment of benefits as and when such Transferred Employees
become eligible therefor under such plans. All Transferred Employees shall
become fully vested in their accrued benefits under Seller’s pension benefit
plans as of the Closing Date.
          (f) Seller shall be liable for any severance, separation, deferred
compensation or similar benefits that are payable (i) to any Person who is or
was an employee of Seller and who is not a Transferred Employee, including any
Person whose employment with the Business was terminated prior to the Closing
(“Seller Employees”), and (ii) to any Transferred Employee, to the extent that
such Transferred Employee’s right to deferred compensation or similar benefits
arises as a result of the transactions contemplated by this Agreement and the
Ancillary Agreements.
          (g) Seller shall be liable for the administration and payment of all
workers’ compensation Liabilities and benefits with respect to (i) Transferred
Employees to the extent resulting from claims, events, circumstances, exposures,
conditions or occurrences occurring on or prior to the Closing, and (ii) Seller
Employees. Buyer shall be liable for the administration and payment of all
workers’ compensation Liabilities and benefits with respect to Transferred
Employees to the extent resulting from claims, events, circumstances, exposures,
conditions or occurrences occurring after the Closing Date.
          (h) Seller shall be liable for the administration and payment of all
health and welfare Liabilities and benefits under the Seller Benefit Plans with
respect to (i) Transferred Employees to the extent resulting from claims,
events, circumstances, exposures, conditions or occurrences occurring on or
prior to the Closing, and (ii) Seller Employees. Buyer shall be liable for the
administration and payment of all health and welfare Liabilities and benefits
under Buyer’s Benefit Plans with respect to Transferred

47



--------------------------------------------------------------------------------



 



Employees participating therein to the extent resulting from claims, events,
circumstances, exposures, conditions or occurrences occurring after the Closing
Date.
          (i) Seller shall retain and perform all Liabilities and maintain all
insurance under the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”) with respect to Seller Employees and their covered dependents;
provided that Buyer shall perform all of its obligations under COBRA with
respect to Transferred Employees that become covered by any group health
insurance plan of Buyer.
          (j) Buyer shall have no obligation with respect to any Business
Employee or any other employee of Seller other than Transferred Employees, and
in such event as qualified by this Section 6.4.
          (k) Nothing in this Agreement confers upon any Business Employee or
Transferred Employee any rights or remedies of any nature or kind whatsoever
under or by reason of this Section 6.4. Nothing in this Agreement shall limit
the right of Buyer to terminate or reassign any Transferred Employee after the
Closing or to change the terms and conditions of his or her employment in any
manner.
     6.5 Taxes.
          (a) Seller shall pay all federal, state and local sales, documentary
and real estate and other transfer Taxes, if any, due as a result of the
purchase, sale or transfer of the Purchased Assets in accordance herewith
whether imposed by Law on Seller or Buyer.
          (b) All real property Taxes, personal property Taxes and similar ad
valorem obligations levied with respect to the Purchased Assets for a taxable
period that includes (but does not end on) the Closing Date shall be apportioned
between Seller and Buyer as of the Closing Date based on the number of days of
such taxable period included in the period ending with and including the Closing
Date (with respect to any such taxable period, the “Pre-Closing Tax Period”),
and the number of days of such taxable period beginning after the Closing Date
(with respect to any such taxable period, the “Post-Closing Tax Period”). Seller
shall be liable for the proportionate amount of such Taxes that is attributable
to the Pre-Closing Tax Period, and Buyer shall be liable for the proportionate
amount of such Taxes that is attributable to the Post-Closing Period. If bills
for such Taxes have not been issued as of the Closing Date, each party shall pay
the amounts due promptly upon receipt of such bills.
          (c) Buyer and Seller agree to furnish or cause to be furnished to each
other, upon request, as promptly as practicable, such information and assistance
relating to the Business, the Purchased Assets and Assumed Liabilities
(including access to books and records) as is reasonably necessary for the
filing of all Tax Returns, the making of any election relating to Taxes, the
preparation for any audit by any Taxing Authority, and the prosecution or
defense of any Action relating to any Tax. Any expenses incurred in furnishing
such information or assistance shall be borne by the party requesting it.
     6.6 [intentionally omitted].

48



--------------------------------------------------------------------------------



 



     6.7 Bulk Sales Laws. Buyer and Seller hereby waive compliance by Buyer and
Seller with the bulk sales Law and any other similar Laws in any applicable
jurisdiction in respect of the transactions contemplated by this Agreement and
the Ancillary Agreements, it being understood that such waiver shall not impose
on Buyer any responsibility for any Taxes arising from the Pre-Closing Period
for which Seller is liable in accordance with this Section 6.
     6.8 Discharge of Business Obligations After Closing.
          (a) From and after the Closing, Seller shall pay and discharge on a
timely basis all of the Excluded Liabilities and Buyer shall pay and discharge
all of the Assumed Liabilities.
          (b) From and after the Closing, if Seller or any of its respective
Affiliates receives or collects any funds relating to any Accounts Receivable or
any other Purchased Asset, Seller or its Affiliate shall remit such funds to
Buyer within five (5) Business Days after its receipt thereof. From and after
the Closing, if Buyer receives or collects any funds relating to any Excluded
Asset, Buyer shall remit any such funds to Seller within five (5) Business Days
after its receipt thereof.
          (c) Effective upon the Closing, Seller shall appoint Buyer as its true
and lawful attorney-in-fact, in the name of Seller, but on behalf of Buyer to
(i) receive and open all mail, packages and other communications addressed to
Seller Related to the Business, and (ii) demand and receive all Accounts
Receivable and endorse without recourse the name of Seller on any check or any
other evidences of Indebtedness received by Buyer on account of the Business and
the Purchased Assets transferred to Buyer hereunder. Seller agrees that the
foregoing appointment shall be coupled with an interest and shall be
irrevocable.
     6.9 Access to Books and Records. Each of Seller and Buyer shall preserve
until the fifth anniversary of the Closing Date all records possessed or to be
possessed by such party relating to any of the assets, Liabilities or business
of the Business prior to the Closing. After the Closing Date, where there is a
legitimate business purpose, such party shall provide the other party with
access, upon prior reasonable written request specifying the need therefor,
during regular business hours, to (i) the officers and employees of such party
and (ii) the books of account and records of such party, but, in each case, only
to the extent relating to the assets, Liabilities or business of the Business
prior to the Closing, and the other party and its representatives shall have the
right to make copies of such books and records at their sole cost; provided,
however, that the foregoing right of access shall not be exercisable in such a
manner as to interfere unreasonably with the normal operations and business of
such party. Such records may nevertheless be destroyed by a party if such party
sends to the other party written notice of its intent to destroy records,
specifying with particularity the contents of the records to be destroyed. Such
records may then be destroyed after the 30th day after such notice is given
unless the other party objects to the destruction in which case the party
seeking to destroy the records shall deliver such records to the objecting party
at the objecting party’s cost.

49



--------------------------------------------------------------------------------



 



     6.10 Confidentiality. On or after the Closing Date, Seller will, and will
cause its Affiliates to, hold, and will use its reasonable best efforts to cause
its and their respective Representatives to hold, in confidence any and all
information, whether written or oral, concerning the Business and the Purchased
Assets, except to the extent that Seller can show that such information (a) is
in the public domain through no fault of Seller or any of its Affiliates or
their respective Representatives or (b) is lawfully acquired by Seller or any of
its Affiliates after the Closing Date from sources that are not prohibited from
disclosing such information by a legal, contractual or fiduciary obligation. If
Seller or any of its Affiliates or Representatives is compelled to disclose any
such information by judicial or administrative process or by other requirements
of Law, Seller shall promptly notify Buyer in writing and shall disclose only
that portion of such information that Seller is advised by its counsel in
writing is legally required to be disclosed; provided that Seller shall exercise
its reasonable best efforts to obtain an appropriate protective order or other
reasonable assurance that confidential treatment will be accorded such
information.
     6.11 Release of Liens. If and to the extent Buyer and Parent have agreed to
proceed with the Closing with any Lien existing on any Personal Property that is
a Purchased Asset, then Seller shall cause to be released all Liens in and upon
any of the Purchased Assets within sixty (60) days of the Closing Date (all of
such Liens are set forth in the Seller Disclosure Schedule).
     6.12 Consents. If and to the extent Buyer and Parent have agreed to the
Closing without any such Consents as shall be needed for the assignment of any
Assumed Contracts then Seller shall use its reasonable best efforts to obtain,
within sixty (60) days of the Closing Date, all such Consents that are required
under the Assumed Contracts in connection with the consummation of the
transactions contemplated by this Agreement so as to preserve all rights of, and
benefits to, Buyer thereunder; provided that no Assumed Contract shall be
amended and no right thereunder shall be waived, without the consent of Buyer,
not to be unreasonably withheld, to obtain any such Consent. All of such
Consents as shall be required to be obtained are set forth in the Section 4.3(a)
of the Seller Disclosure Schedule.
     6.13 Restrictive Covenants.
          (a) Seller covenants that, commencing on the Closing Date and ending
on the fifth anniversary of the Closing Date (the “Noncompetition Period”),
Seller shall not, and it shall cause its Subsidiaries not to, directly or
indirectly, in any capacity, engage in or have any direct or indirect ownership
interest in, or permit Seller’s or any such Affiliate’s name to be used in
connection with, any business anywhere in the world which is engaged, either
directly or indirectly, in the business of developing, manufacturing, marketing
or selling any products or equipment or providing any services which are
competitive with products or equipment manufactured, marketed, sold or under
development by, or services provided by, the Business (the “Restricted
Business”). It is recognized that the Restricted Business is expected to be
conducted throughout the world and that more narrow geographical limitations of
any nature on this non-competition

50



--------------------------------------------------------------------------------



 



covenant (and the non-solicitation covenant set forth in Section 6.13(b)) are
therefore not appropriate.
          (b) Seller covenants that during the Noncompetition Period, Seller
shall not, and it shall cause its Subsidiaries not to, directly or indirectly
solicit the employment or engagement of services of any person who is offered
employment by Buyer and Parent pursuant to Section 6.4 or is or was employed as
an employee, consultant or contractor in the Business during the Noncompetition
Period on a full- or part-time basis.
          (c) Seller covenants that during the Noncompetition Period, Seller
shall not, and it shall cause its Subsidiaries not to, directly or indirectly,
solicit or entice, or attempt to solicit or entice, any clients or customers of
Buyer and Parent, or potential clients or customers of Buyer and Parent, in
either case for purposes of diverting their business or services from Buyer and
Parent.
          (d) Seller acknowledges that the restrictions contained in this
Section 6.13 are reasonable and necessary to protect the legitimate interests of
Buyer and Parent and constitute a material inducement to Buyer and Parent to
enter into this Agreement and consummate the transactions contemplated by this
Agreement. Seller acknowledges that any violation of this Section 6.13 will
result in irreparable injury to Buyer and agrees that Buyer shall be entitled to
preliminary and permanent injunctive relief, without the necessity of proving
actual damages, as well as an equitable accounting of all earnings, profits and
other benefits arising from any violation of this Section 6.13, which rights
shall be cumulative and in addition to any other rights or remedies to which
Buyer may be entitled. Without limiting the generality of the foregoing, the
Noncompetition Period shall be extended for an additional period equal to any
period during which Seller or any Affiliate is in breach of its obligations
under this Section 6.13.
          (e) In the event that any covenant contained in this Section 6.13
should ever be adjudicated to exceed the time, geographic, product or service or
other limitations permitted by applicable Law in any jurisdiction, then any
court is expressly empowered to reform such covenant, and such covenant shall be
deemed reformed, in such jurisdiction to the maximum time, geographic, product
or service or other limitations permitted by applicable Law. The covenants
contained in this Section 6.13 and each provision thereof are severable and
distinct covenants and provisions. The invalidity or unenforceability of any
such covenant or provision as written shall not invalidate or render
unenforceable the remaining covenants or provisions hereof, and any such
invalidity or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such covenant or provision in any other jurisdiction.
     6.14 Further Assurances. Buyer and Seller shall execute such documents and
other instruments and take such further actions as may be reasonably required or
desirable to carry out the provisions of this Agreement and the Ancillary
Agreements and to consummate the transactions contemplated hereby and thereby.
Upon the terms and subject to the conditions hereof, Buyer and Seller shall each
use its respective reasonable best efforts to (a) take or cause to be taken all
actions and to do or cause to be done all

51



--------------------------------------------------------------------------------



 



other things necessary, proper or advisable to consummate and make effective as
promptly as practicable the transactions contemplated by this Agreement and the
Ancillary Agreements and (b) obtain in a timely manner all Consents and
Authorizations and effect all necessary registrations and filings. From time to
time after the Closing, at Buyer’s request, Seller shall execute, acknowledge
and deliver to Buyer such other instruments of conveyance and transfer and will
take such other actions and execute and deliver such other documents,
certifications and further assurances as Buyer may reasonably require in order
to vest more effectively in Buyer, or to put Buyer more fully in possession of,
any of the Purchased Assets.
     6.15 Parent Guaranty. For so long as Buyer shall continue to have any
obligations to Seller pursuant to this Agreement or any of the Ancillary
Agreements, Parent shall cause Buyer to fully perform all such obligations and
shall be a guarantor of Buyer’s performance thereof, including, without
limitation, Buyers obligations to pay the Purchase Price in full, and Buyer’s
indemnification obligations hereunder.
ARTICLE VII
CONDITIONS TO CLOSING
     7.1 Conditions to Obligations of Buyer and Seller. The obligations of Buyer
and Seller to consummate the transactions contemplated by this Agreement are
subject to the satisfaction on or prior to the Closing Date of the following
conditions:
          (a) All Authorizations and Orders of, declarations and filings with,
and notices to any Governmental Entity, required to permit the consummation of
the transactions contemplated by this Agreement shall have been obtained or made
and shall be in full force and effect.
          (b) No temporary restraining order, preliminary or permanent
injunction or other Order preventing the consummation of the transactions
contemplated by this Agreement shall be in effect. No Law shall have been
enacted or shall be deemed applicable to the transactions contemplated by this
Agreement which makes the consummation of such transactions illegal.
     7.2 Conditions to Obligation of Buyer. The obligation of Buyer to
consummate the transactions contemplated by this Agreement is subject to the
satisfaction (or waiver by Buyer in its sole discretion) of the following
further conditions:
          (a) The representations and warranties of Seller set forth in this
Agreement shall have been true and correct at and as of the date hereof and
shall be true and correct at and as of the Closing Date as if made at and as of
the Closing Date, except to the extent that such representations and warranties
refer specifically to an earlier date, in which case such representations and
warranties shall have been true and correct as of such earlier date.

52



--------------------------------------------------------------------------------



 



          (b) Seller shall have performed or complied with all obligations and
covenants required by this Agreement to be performed or complied with by Seller
at or prior to the Closing.
          (c) Buyer shall have received a certificate dated the Closing Date
signed on behalf of Seller by the President of Seller to the effect that the
conditions set forth in Sections 7.2(a) and 7.2(b) have been satisfied (the
“Seller Closing Certificate”).
          (d) There shall have been no material adverse change in the Purchased
Assets or the condition (financial or otherwise), operations, prospects or
results of operations of the Business.
          (e) No Action shall be pending or threatened before any court or other
Governmental Entity or before any other Person wherein an unfavorable Order
would (i) prevent consummation of any of the transactions contemplated by this
Agreement or the Ancillary Agreements, (ii) affect adversely the right of Buyer
to own the Purchased Assets or (iii) restrain or prohibit Buyer’s ownership or
operation (or that of its Subsidiaries or Affiliates) of all or any material
portion of the Business or Purchased Assets, or compel Buyer or any of its
Subsidiaries or Affiliates to dispose of or hold separate all or any material
portion of the Business or Purchased Assets or all or any material portion of
the business and assets of Buyer and its Subsidiaries. No such Order shall be in
effect.
          (f) No Law shall have been enacted or shall be deemed applicable to
the transactions contemplated by this Agreement or the Ancillary Agreements
which has any of the effects set forth in clauses (i) through (iii) in
Section 7.2(e).
          (g) [intentionally omitted]
          (h) Seller shall have obtained the Consent of each Person whose
Consent is required under the Material Contracts set forth in Schedule 7.2(h)
and shall have provided evidence of each such Consent in form and substance
satisfactory to Buyer.
          (i) Buyer shall have received all Authorizations (including any
Environmental Permits) that are necessary for it to conduct the Business
substantially as conducted by Seller on the Balance Sheet Date and the date of
this Agreement.
          (j) Seller shall have delivered to Buyer all agreements and other
documents required to be delivered by Seller to Buyer pursuant to Section 3.2 of
this Agreement.
          (k) Buyer shall have received a certificate of the Secretary of Seller
dated the Closing Date and certifying: (A) that attached thereto are true and
complete copies of all resolutions adopted by the Board of Directors and the
stockholders of Seller in connection with the transactions contemplated by this
Agreement and the Ancillary Agreements, and that all such resolutions are in
full force and effect and are all the resolutions adopted in connection with the
transactions contemplated by this Agreement

53



--------------------------------------------------------------------------------



 



and the Ancillary Agreements; and (B) to the incumbency and specimen signature
of each officer of Seller executing this Agreement and/or the Ancillary
Agreements, and a certification by another officer of Seller as to the
incumbency and signature of the Secretary of Seller.
          (l) Buyer shall have received evidence in form and substance
satisfactory to Buyer that all Liens other than Permitted Liens with respect to
the Purchased Assets have been released.
          (m) Buyer shall have received the written opinion of Foley Hoag LLP,
dated the Closing Date, in the form of Exhibit H hereto.
          (n) Buyer shall have completed and shall be fully satisfied in its
sole discretion with the results of its review of, and its other due diligence
investigations with respect to, the Business. Such review may include an
analysis by Buyer or its representatives of (i) the results of any environmental
assessment of the Real Property that Buyer shall deem appropriate and (ii)
environmental and OSHA practices and procedures of Seller.
          (o) Buyer shall have received from Seller a Confidentiality,
Assignment of Invention, Non-competition, Non-Solicitation Agreement duly
executed by Edward Tourtellotte, whereby Edward Tourtellotte agrees to be bound
by certain confidentiality, assignment of invention, non-competition and
non-solicitation obligations for a period of five (5) years from the Closing
Date.
          (p) [intentionally omitted]
          (q) Buyer shall have received from all Transferred Employees a
Confidentiality, Assignment of Invention, Non-Competition and Non-Solicitation
Agreement, whereby such Transferred Employees agree to be bound by certain
confidentiality, assignment of invention, non-competition and non-solicitation
obligations.
     7.3 Conditions to Obligation of Seller. The obligation of Seller to
consummate the transactions contemplated by this Agreement is subject to the
satisfaction (or waiver by Seller in its sole discretion) of the following
further conditions:
          (a) The representations and warranties of Buyer and Parent set forth
in this Agreement shall have been true and correct at and as of the date hereof
and shall be true and correct at and as of the Closing Date as if made at and as
of the Closing Date, except to the extent that such representations and
warranties refer specifically to an earlier date, in which case such
representations and warranties shall have been true and correct as of such
earlier date.
          (b) Buyer and Parent shall have performed or complied with all
obligations and covenants required by this Agreement to be performed or complied
with by Buyer at or prior to the Closing.

54



--------------------------------------------------------------------------------



 



          (c) Seller shall have received a certificate dated the Closing Date
signed on behalf of Buyer by the President of Buyer to the effect that the
conditions set forth in Section 7.3(a) and 7.3(b) have been satisfied (the
“Buyer Closing Certificate”).
          (d) No Action shall be pending or threatened before any court or other
Governmental Entity or other Person wherein an unfavorable Order would
(i) prevent consummation of any of the transactions contemplated by this
Agreement and the Ancillary Agreements or (ii) cause any of the transactions
contemplated by this Agreement and the Ancillary Agreements to be rescinded
following consummation. No such Order shall be in effect.
          (e) Buyer shall have delivered to Seller all agreements and other
documents required to be delivered by Buyer to Seller pursuant to Section 3.3 of
this Agreement.
          (f) Seller shall have received a certificate of the Secretary of Buyer
dated the Closing Date and certifying: (A) that attached thereto are true and
complete copies of all resolutions adopted by the Board of Directors of Buyer in
connection with the transactions contemplated by this Agreement and the
Ancillary Agreements, and that all such resolutions are in full force and effect
and are all the resolutions adopted in connection with the transactions
contemplated by this Agreement and the Ancillary Agreements; and (B) to the
incumbency and specimen signature of each officer of Buyer executing this
Agreement and the Ancillary Agreements to which it is a party, and a
certification by another officer of Buyer as to the incumbency and signature of
the Secretary of Buyer.
ARTICLE VIII
INDEMNIFICATION
     8.1 Survival.
          (a) Except as set forth in Section 8.1(b), all representations and
warranties contained in this Agreement, the Ancillary Agreements, any Schedule,
certificate or other document delivered pursuant to this Agreement or the
Ancillary Agreements, shall survive the Closing for a period of one (1) year.
          (b) The representations and warranties of Seller contained in
Sections 4.1 (Organization and Good Standing), 4.2 (Authority and
Enforceability), Section 4.21 (Environmental), 4.26 (Brokers or Finders), and
the representations and warranties of Buyer and Parent contained in Sections 5.1
(Organization and Good Standing), 5.2 (Authority and Enforceability) and 5.6
(Brokers or Finders) shall survive the Closing for a period of five (5) years
following the Closing Date. The representations and warranties of Seller
contained in Sections 4.8 (Taxes) and 4.19 (Employee Benefits) shall survive the
Closing until 60 days after the expiration of the applicable statute of
limitations period (after giving effect to any waivers and extensions thereof).

55



--------------------------------------------------------------------------------



 



          (c) The covenants and agreements which by their terms do not
contemplate performance after the Closing shall survive the Closing for a period
of one (1) year. The covenants and agreements which by their terms contemplate
performance after the Closing Date shall survive the Closing until the earlier
of such time as such covenants and agreements shall have been performed in full
or the fifth (5th) anniversary of the Closing Date.
          (d) The period for which a representation or warranty, covenant or
agreement survives the Closing is referred to herein as the “Applicable Survival
Period.” In the event notice of claim for indemnification under Section 8.2 or
8.3 is given within the Applicable Survival Period, the representation or
warranty, covenant or agreement that is the subject of such indemnification
claim (whether or not formal legal action shall have been commenced based upon
such claim) shall survive with respect to such claim until such claim is finally
resolved. The Indemnitor shall indemnify the Indemnitee for all Losses (subject
to the limitations set forth herein, if applicable) that the Indemnitee may
incur in respect of such claim, regardless of when incurred.
     8.2 Indemnification by Seller.
          (a) Seller shall indemnify and defend Buyer, Parent and their
Affiliates and respective stockholders, members, managers, officers, directors,
employees, agents, successors and assigns (the “Buyer Indemnitees”) against, and
shall hold them harmless from, any and all losses, damages, claims (including
third party claims), charges, interest, penalties, Taxes, diminution in value,
costs and expenses (including legal, consultant, accounting and other
professional fees, costs of sampling, testing, investigation, removal, treatment
and remediation of contamination and fees and costs incurred in enforcing rights
under this Section 8.2), and such amounts due to third parties and Governmental
Entities from Buyer even if such third party or Governmental Entity has made no
formal claim (collectively, “Losses”), in each case resulting from, arising out
of, or incurred by any Buyer Indemnitee in connection with, or otherwise with
respect to:
               (i) the failure of any representation and warranty or other
statement by Seller contained in this Agreement, the Ancillary Agreements, the
Seller Disclosure Schedule or any certificate or other document furnished or to
be furnished to Buyer in connection with the transactions contemplated by this
Agreement and the Ancillary Agreements to be true and correct in all respects as
of the date of this Agreement and as of the Closing Date;
               (ii) any breach of any covenant or agreement of Seller contained
in this Agreement, the Ancillary Agreements, the Seller Disclosure Schedule or
any certificate or other document furnished or to be furnished to Buyer in
connection with the transactions contemplated by this Agreement and the
Ancillary Agreements;
               (iii) any Excluded Liability including any Pre-Closing
Environmental Liability, regardless of whether or not the Seller Disclosure
Schedule discloses any such Excluded Liability;

56



--------------------------------------------------------------------------------



 



               (iv) any fees, expenses or other payments incurred or owed by
Seller to any agent, broker, investment banker or other firm or person retained
or employed by it in connection with the transactions contemplated by this
Agreement and the Ancillary Agreements;
               (v) fraudulent transfer Laws or the failure to comply with any
bulk sales Laws and similar Laws;
provided that for purposes of this Section 8.2, the representations and
warranties herein, the Ancillary Agreements and in the Seller Closing
Certificate shall be deemed to have been made without any qualifications as to
materiality and, accordingly, all references herein and therein to “material,”
“in all material respects” and similar qualifications as to materiality shall be
deemed to be deleted therefrom (except where any such provision requires
disclosure of lists of items of a material nature or above a specified
threshold).
          (b) Seller shall not be liable for any Loss or Losses pursuant to
Section 8.2(a)(i) (“Buyer Warranty Losses”) (i) unless and until the aggregate
amount of all Buyer Warranty Losses incurred by the Buyer Indemnitees exceeds
$50,000, in which event Seller shall be liable for all Buyer Warranty Losses
from the first dollar, and (ii) to the extent that Buyer Warranty Losses exceed
in the aggregate the Initial Cash Consideration; provided, however, nothing
contained in this Section 8.2(b) shall be deemed to limit or restrict in any
manner any rights or remedies which Buyer has, or might have, at Law, in equity
or otherwise, based on fraud or a willful misrepresentation or willful breach of
warranty hereunder.
          (c) Buyer Indemnitees shall, prior to seeking any payment directly
from Seller, seek to recover any Losses actually incurred by Buyer Indemnitees,
and for which any Buyer Indemnitee is entitled to be indemnified under this
Section 8.2 (which entitlement has been finally determined or is not disputed by
Seller), by means of setoff of any such Losses against the Escrow Fund pursuant
to Section 3.3(a)(ii) and any payments of the Earnout pursuant to Section 2.5
above.
     8.3 Indemnification by Buyer and Parent.
          (a) Buyer and Parent shall indemnify and defend Seller and its
Affiliates and their respective stockholders, members, managers, officers,
directors, employees, agents, successors and assigns (the “Seller Indemnitees”)
against, and shall hold them harmless from, any and all Losses resulting from,
arising out of, or incurred by any Seller Indemnitee in connection with, or
otherwise with respect to:
               (i) the failure of any representation and warranty or other
statement by Buyer contained in this Agreement, the Ancillary Agreements, the
Buyer Disclosure Schedule or any certificate or other document furnished or to
be furnished to Seller pursuant to this Agreement to be true and correct in all
respects as of the date of this Agreement and as of the Closing Date;
               (ii) any breach of any covenant or agreement of Buyer contained
in this Agreement, the Ancillary Agreements, the Buyer Disclosure Schedule

57



--------------------------------------------------------------------------------



 



or any certificate or other document furnished or to be furnished to Seller in
connection with the transactions contemplated hereby and thereby; and
               (iii) any failure to perform when due the Assumed Liabilities.
provided that for purposes of this Section 8.3, the representations and
warranties herein and in the Buyer Closing Certificate shall be deemed to have
been made without any qualifications as to Knowledge or materiality and,
accordingly, all references herein and therein to “material,” “in all material
respects” and similar qualifications as to materiality shall be deemed to be
deleted therefrom (except where any such provision requires disclosure of lists
of items of a material nature or above a specified threshold).
          (b) Neither Buyer nor Parent shall be liable for any Loss or Losses
pursuant to Section 8.3(a)(i) (“Seller Warranty Losses”) (i) unless and until
the aggregate amount of all Buyer Warranty Losses incurred by the Buyer
Indemnitees exceeds $75,000, in which event Seller shall be liable for all Buyer
Warranty Losses from the first dollar, and (ii) to the extent that Seller
Warranty Losses exceed the amount of the Initial Cash Consideration in the
aggregate, provided, however, nothing contained in this Section 8.3(b) shall be
deemed to limit or restrict in any manner any rights or remedies which Seller
has, or might have, at Law, in equity or otherwise, based (i) on fraud or a
willful misrepresentation or willful breach of warranty hereunder, or
(ii) Buyer’s breach of its obligations to make payment of the Purchase Price,
including the Earn Out.
     8.4 Indemnification Procedures for Third Party Claims.
          (a) In the event that an Indemnitee receives notice of the assertion
of any claim or the commencement of any Action by a third party in respect of
which indemnity may be sought under the provisions of this Article VIII (“Third
Party Claim”), the Indemnitee shall promptly notify the Indemnitor in writing of
such Third Party Claim (“Notice of Claim”). Failure or delay in notifying the
Indemnitor will not relieve the Indemnitor of any Liability it may have to the
Indemnitee, except and only to the extent that such failure or delay causes
actual harm to the Indemnitor with respect to such Third Party Claim. The Notice
of Claim shall set forth the amount, if known, or, if not known, an estimate of
the foreseeable maximum amount of claimed Losses (which estimate shall not be
conclusive of the final amount of such Losses) and a description of the basis
for such Third Party Claim.
          (b) Subject to the further provisions of this Section 8.4, the
Indemnitor will have ten (10) days (or less if the nature of the Third Party
Claim requires) from the date on which the Indemnitor received the Notice of
Claim to notify the Indemnitee that the Indemnitor will assume the defense or
prosecution of such Third Party Claim and any litigation resulting therefrom
with counsel of its choice and at its sole cost and expense (a “Third Party
Defense”). If the Indemnitor assumes the Third Party Defense in accordance with
the preceding sentence, the Indemnitor shall be conclusively deemed to have
acknowledged that the Third Party Claim is within the scope of its indemnity
obligation hereunder and shall hold the Indemnitee harmless from and against the
full amount of any Losses resulting therefrom (subject to the terms and
conditions of this

58



--------------------------------------------------------------------------------



 



Agreement). Any Indemnitee shall have the right to employ separate counsel in
any such Third Party Defense and to participate therein, but the fees and
expenses of such counsel shall not be at the expense of the Indemnitor unless
(A) the Indemnitor shall have failed, within the time after having been notified
by the Indemnitee of the existence of the Third Party Claim as provided in the
first sentence of this paragraph (b), to assume the defense of such Third Party
Claim, or (B) the employment of such counsel has been specifically authorized in
writing by the Indemnitor, which authorization shall not be unreasonably
withheld.
          (c) The Indemnitor will not be entitled to assume the Third Party
Defense if:
               (i) the Third Party Claim seeks, in addition to or in lieu of
monetary damages, any injunctive or other equitable relief (except where
non-monetary relief is merely incidental to a primary claim or claims for
monetary damages);
               (ii) the Third Party Claim relates to or arises in connection
with any criminal proceeding, action, indictment, allegation or investigation;
               (iii) the Third Party Claim relates to or arises in connection
with any Environmental Action;
               (iv) the Third Party Claim relates to or arises in connection
with any action related to the Intellectual Property.
               (v) under applicable standards of professional conduct, a
conflict on any significant issue exists between the Indemnitee and the
Indemnitor in respect of the Third Party Claim;
               (vi) the Third Party Claim involves a material customer or
supplier of the Business;
               (vii) the Indemnitee reasonably believes an adverse determination
with respect to the Third Party Claim would be detrimental to or injure the
Indemnitee’s reputation or future business prospects;
               (viii) upon petition by the Indemnitee, the appropriate court
rules that the Indemnitor failed or is failing to vigorously prosecute or defend
such Third Party Claim; or
               (ix) the Indemnitor fails to provide reasonable assurance to the
Indemnitee of its financial capacity to prosecute the Third Party Defense and
provide indemnification in accordance with the provisions of this Agreement or
the Third Party Claim would give rise to Losses which are more than the amount
indemnifiable by the Indemnitor pursuant to this Article VIII.
          (d) If, by reason of the Third Party Claim, a Lien, attachment,
garnishment or execution is placed upon any of the property or assets of the
Indemnitee,

59



--------------------------------------------------------------------------------



 



the Indemnitor, if it desires to exercise its right to assume such Third Party
Defense, must furnish a satisfactory indemnity bond to obtain the prompt release
of such Lien, attachment, garnishment or execution.
          (e) If the Indemnitor assumes a Third Party Defense, it will take all
steps necessary in the defense, prosecution, or settlement of such claim or
litigation and will hold all Indemnitees harmless from and against all Losses
caused by or arising out of such Third Party Claim (subject to the last sentence
of Section 8.4(b)). The Indemnitor will not consent to the entry of any judgment
or enter into any settlement except with the written consent of the Indemnitee
to which the Indemnitor is obligated to furnish indemnification pursuant to this
Agreement; provided that the consent of the Indemnitee shall not be required if
all of the following conditions are met: (i) the terms of the judgment or
proposed settlement include as an unconditional term thereof the giving to the
Indemnitees by the third party of a release of the Indemnitees from all
Liability in respect of such Third Party Claim, (ii) there is no finding or
admission of (A) any violation of Law by the Indemnitees (or any Affiliate
thereof), (B) any violation of the rights of any Person and (C) no effect on any
other Action or claims of a similar nature that may be made against the
Indemnitees (or any Affiliate thereof), and (iii) the sole form of relief is
monetary damages which are paid in full by the Indemnitor. The Indemnitor shall
conduct the defense of the Third Party Claim actively and diligently, and the
Indemnitee will provide reasonable cooperation in the defense of the Third Party
Claim. So long as the Indemnitor is reasonably conducting the Third Party
Defense in good faith, the Indemnitee will not consent to the entry of any
judgment or enter into any settlement with respect to the Third Party Claim
without the prior written consent of the Indemnitor (not to be unreasonably
withheld or delayed). Notwithstanding the foregoing, the Indemnitee shall have
the right to pay or settle any such Third Party Claim; provided that, in such
event, subject to the following sentence, it shall waive any right to indemnity
therefor by the Indemnitor for such claim unless the Indemnitor shall have
consented to such payment or settlement (such consent not to be unreasonably
withheld or delayed). If the Indemnitor is not reasonably conducting the Third
Party Defense in good faith, the Indemnitee shall have the right to consent to
the entry of any judgment or enter into any settlement with respect to the Third
Party Claim without the prior written consent of the Indemnitor and the
Indemnitor shall reimburse the Indemnitee promptly for all Losses incurred in
connection with such judgment or settlement.
          (f) In the event that (i) an Indemnitee gives Notice of Claim to the
Indemnitor and the Indemnitor fails or elects not to assume a Third Party
Defense which the Indemnitor had the right to assume under this Section 8.4 or
(ii) the Indemnitor is not entitled to assume the Third Party Defense pursuant
to this Section 8.4, the Indemnitee shall have the right, with counsel of its
choice, to defend, conduct and control the Third Party Defense, at the sole cost
and expense of the Indemnitor. In each case, the Indemnitee shall conduct the
Third Party Defense actively and diligently, and the Indemnitor will provide
reasonable cooperation in the Third Party Defense. The Indemnitee shall have the
right to consent to the entry of any judgment or enter into any settlement with
respect to the Third Party Claim on such terms as it may deem appropriate;
provided, however, that the amount of any settlement made or entry of any
judgment consented to by the Indemnitee without the consent of the Indemnitor
shall not

60



--------------------------------------------------------------------------------



 



be determinative of the validity of the claim, except with the consent of the
Indemnitor (not to be unreasonably withheld or delayed). Notwithstanding
Section 9.6 hereof, in connection with any Third Party Claim, the Indemnitor
hereby consents to the nonexclusive jurisdiction of any court in which an Action
in respect of a Third Party Claim is brought against any Indemnitee for purposes
of any claim that the Indemnitee may have under this Article VII with respect to
such Action or the matters alleged therein and agrees that process may be served
on the Indemnitor with respect to such a claim anywhere in the world. If the
Indemnitor does not elect to assume a Third Party Defense which it has the right
to assume hereunder, the Indemnitee shall have no obligation to do so.
          (g) Each party to this Agreement shall use its commercially reasonable
efforts to cooperate and to cause its employees to cooperate with and assist the
Indemnitee or the Indemnitor, as the case may be, in connection with any Third
Party Defense, including attending conferences, discovery proceedings, hearings,
trials and appeals and furnishing records, information and testimony, as may
reasonably be requested; provided that each party shall use its best efforts, in
respect of any Third Party Claim of which it has assumed the defense, to
preserve the confidentiality of all confidential information and the
attorney-client and work-product privileges.
     8.5 Indemnification Procedures for Non-Third Party Claims. In the event of
a claim that does not involve a Third Party Claim being asserted against it, the
Indemnitee shall send a Notice of Claim to the Indemnitor. The Notice of Claim
shall set forth the amount, if known, or, if not known, an estimate of the
foreseeable maximum amount of claimed Losses (which estimate shall not be
conclusive of the final amount of such Losses) and a description of the basis
for such claim. The Indemnitor will have 30 days from receipt of such Notice of
Claim to dispute the claim and will reasonably cooperate and assist the
Indemnitee in determining the validity of the claim for indemnity. If the
Indemnitor does not give notice to the Indemnitee that it disputes such claim
within 30 days after its receipt of the Notice of Claim, the claim specified in
such Notice of Claim will be conclusively deemed a Loss subject to
indemnification hereunder.
     8.6 Escrow Fund. At the Closing, the Escrow Fund shall be delivered to the
Escrow Agent to be held and administered by the Escrow Agent in accordance with
the terms of the Escrow Agreement. In addition to any other remedies Buyer and
Parent may have for Losses described in Section 8.2 hereof, Buyer and Parent may
make a claim against the Escrow Fund for the amount of such Losses by sending a
Notice of Claim described in Section 8.4 or Section 8.5 to the Escrow Agent.
Buyer’s and Parent’s recourse to the Escrow Fund shall be without prejudice to
any and all other remedies Buyer and Parent may have pursuant to this
Article VIII. Buyer’s and Parent’s remedies for Losses shall not be limited to
the assets comprising the Escrow Fund, but may also be setoff against any
payments of the Earnout pursuant to Section 2.5 and Section 8.2(c) above at the
option of Buyer and Parent.
     8.7 Effect of Investigation; Waiver. An Indemnitee’s right to
indemnification or other remedies based upon the representations and warranties
and

61



--------------------------------------------------------------------------------



 



covenants and agreements of the Indemnitor will not be affected by any
investigation or knowledge of the Indemnitee or any waiver by the Indemnitee of
any condition based on the accuracy of any representation or warranty, or
compliance with any covenant or agreement. Such representations and warranties
and covenants and agreements shall not be affected or deemed waived by reason of
the fact that the Indemnitee knew or should have known that any representation
or warranty might be inaccurate or that the Indemnitor failed to comply with any
agreement or covenant. Any investigation by such party shall be for its own
protection only and shall not affect or impair any right or remedy hereunder.
     8.8 Sole and Exclusive Remedy. Except in case of fraud or intentional
misrepresentation by any party, the rights and remedies of the parties to assert
indemnification claims and receive indemnification payments pursuant to this
Article VIII shall be the parties’ sole and exclusive right and remedy for
monetary damages under this Agreement or any conveyance document delivered by
any party pursuant to this Agreement. Notwithstanding the foregoing, each party
shall be entitled to seek non-monetary equitable relief, including specific
performance, with respect to any breach by any party of any covenants set forth
in this Agreement. In no event shall any Indemnitor be liable to any Indemnitee
for any consequential, special or punitive damages; provided, however, that this
limitation shall not apply (i) in the event of fraud or intentional
misrepresentation, (ii) to the extent that an indemnification claim arises out
of a Third Party Claim by a third party that is not an Affiliate of Indemnitee.
     8.9 No Double Recovery. Notwithstanding anything to the contrary herein or
in any Ancillary Agreement, no party shall be entitled to indemnification or
reimbursement under any provision of this Agreement for any amount to the extent
such party or its Affiliates has been indemnified or reimbursed for such amount
under any other provision of this Agreement (including pursuant to any Policy),
any Ancillary Agreement, or any document executed in connection with this
Agreement or otherwise. In the event that any Losses for which Seller shall have
provided indemnification to Buyer hereunder are recoverable from one or more
Policies, less any expenses related to such recovery (including, without
limitation, reasonable attorneys’ fees), Seller shall be entitled to such
recovery.
ARTICLE IX
MISCELLANEOUS
     9.1 Notices. Any notice, request, demand, waiver, consent, approval or
other communication which is required or permitted hereunder shall be in writing
and shall be deemed given (a) on the date established by the sender as having
been delivered personally, (b) on the date delivered by a private courier as
established by the sender by evidence obtained from the courier, (c) on the date
sent by facsimile or other electronic transmission, including electronic mail,
pdf or similar means, with confirmation of transmission, if sent during normal
business hours of the recipient, if not, then on the next business day, or
(d) on the fifth day after the date mailed, by certified or registered mail,

62



--------------------------------------------------------------------------------



 



return receipt requested, postage prepaid. Such communications, to be valid,
must be addressed as follows:
     If to Buyer and Parent, to:

     
 
  BioClinica, Inc.
 
  826 Newtown-Yardley Road
 
  Newtown, PA 18940
 
  Attn: Ted Kaminer
 
  Facsimile: 267-757-3385

     With a required copy to:

     
 
  Morgan, Lewis & Bockius LLP
 
  502 Carnegie Center
 
  Princeton, New Jersey 08540
 
  Attn: Emilio Ragosa, Esq.
 
  Facsimile: 609-919-6701

     If to Seller, to:

     
 
  Tourtellotte Solutions
 
  6 Bryant Lane
 
  Dover, MA 02030
 
  Attn: Ed Tourtellotte

     With a required copy to:

     
 
  Foley Hoag LLP
 
  Seaport West
 
  155 Seaport Blvd.
 
  Boston, MA 02210
 
  Attn: William R. Kolb, Esq.
 
  Facsimile: 617-832-7000

or to such other address or to the attention of such Person or Persons as the
recipient party has specified by prior written notice to the sending party (or
in the case of counsel, to such other readily ascertainable business address as
such counsel may hereafter maintain). If more than one method for sending notice
as set forth above is used, the earliest notice date established as set forth
above shall control.
     9.2 Amendments and Waivers.
          (a) Any provision of this Agreement may be amended or waived if, and
only if, such amendment or waiver is in writing and is signed, in the case of an

63



--------------------------------------------------------------------------------



 



amendment, by each party to this Agreement, or in the case of a waiver, by the
party against whom the waiver is to be effective.
          (b) No failure or delay by any party in exercising any right or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.
          (c) To the maximum extent permitted by Law, (i) no waiver that may be
given by a party shall be applicable except in the specific instance for which
it was given and (ii) no notice to or demand on one party shall be deemed to be
a waiver of any obligation of such party or the right of the party giving such
notice or demand to take further action without notice or demand.
     9.3 Expenses. Each party shall bear its own costs and expenses in
connection with this Agreement, the Ancillary Agreements and the transactions
contemplated hereby and thereby, including all legal, accounting, financial
advisory, consulting and all other fees and expenses of third parties, whether
or not the transactions contemplated by this Agreement are consummated.
     9.4 Successors and Assigns. This Agreement may not be assigned by either
party hereto without the prior written consent of the other party; provided
that, without such consent, Buyer or Parent may transfer or assign this
Agreement, in whole or in part or from time to time, to one or more of its
Affiliates or upon a Change of Control, but no such transfer or assignment will
relieve Buyer or Parent of its obligations hereunder. Subject to the foregoing,
all of the terms and provisions of this Agreement shall inure to the benefit of
and be binding upon the parties hereto and their respective executors, heirs,
personal representatives, successors and assigns. Any successor-in-interest to
the Buyer or the Parent, shall specifically agree to be bound by the obligations
of Buyer and Parent pursuant to this Agreement, including the Earnout
obligations, if any, of Buyer set forth in (i) and (ii) of Section 2.5(b) above.
     9.5 Governing Law. This Agreement and Schedules hereto shall be governed by
and interpreted and enforced in accordance with the Laws of the Commonwealth of
Pennsylvania, without giving effect to any choice of Law or conflict of Laws
rules or provisions (whether of the Commonwealth of Pennsylvania or any other
jurisdiction) that would cause the application of the Laws of any jurisdiction
other than the Commonwealth of Pennsylvania.
     9.6 Consent to Jurisdiction. Each party irrevocably submits to the
exclusive jurisdiction of (a) the courts of Common Pleas of the Commonwealth of
Pennsylvania and (b) the United States District Court for the Eastern District
of Pennsylvania, for the purposes of any Action arising out of this Agreement or
any transaction contemplated hereby. Each party agrees to commence any such
Action either in the Court of Common Pleas of Commonwealth of Pennsylvania, or
if such Action may not be brought in such court for jurisdictional reasons, in
the United States District Court for the Eastern District of Pennsylvania. Each
party further agrees that service of any process, summons, notice

64



--------------------------------------------------------------------------------



 



or document by United States registered mail to such party’s respective address
set forth above shall be effective service of process for any Action in the
Commonwealth or U.S. District Courts for the Commonwealth of Pennsylvania with
respect to any matters to which it has submitted to jurisdiction in this
Section 9.6. Each party irrevocably and unconditionally waives any objection to
the laying of venue of any Action arising out of this Agreement or the
transactions contemplated hereby in (i) the Court of Common Pleas of
Commonwealth of Pennsylvania, or (ii) the United States District Court for the
Eastern District of Pennsylvania, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such Action brought in any such court has been brought in an inconvenient
forum. EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING
TO THIS AGREEMENT AND THE ANCILLARY AGREEMENTS OR THE ACTIONS OF SUCH PARTY IN
THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF AND THEREOF.
     9.7 Counterparts. This Agreement may be executed in any number of
counterparts, and any party hereto may execute any such counterpart, each of
which when executed and delivered shall be deemed to be an original and all of
which counterparts taken together shall constitute but one and the same
instrument. This Agreement shall become effective when each party hereto shall
have received a counterpart hereof signed by the other party hereto. The parties
agree that the delivery of this Agreement, and the delivery of the Ancillary
Agreements and any other agreements and documents at the Closing, may be
effected by means of an exchange of facsimile signatures with original copies to
follow by mail or courier service.
     9.8 Third Party Beneficiaries. No provision of this Agreement is intended
to confer upon any Person other than the parties hereto any rights or remedies
hereunder; except that in the case of Article VIII hereof, the other Indemnitees
and their respective heirs, executors, administrators, legal representatives,
successors and assigns, are intended third party beneficiaries of such sections
and shall have the right to enforce such sections in their own names.
     9.9 Entire Agreement. This Agreement, the Ancillary Agreements, the
Schedules and the other documents, instruments and agreements specifically
referred to herein or therein or delivered pursuant hereto or thereto set forth
the entire understanding of the parties hereto with respect to the transactions
contemplated by this Agreement. All Schedules referred to herein are intended to
be and hereby are specifically made a part of this Agreement. Any and all
previous agreements and understandings between or among the parties regarding
the subject matter hereof, whether written or oral, are superseded by this
Agreement, except for the Confidentiality Agreement which shall continue in full
force and effect in accordance with its terms.
     9.10 Captions. All captions contained in this Agreement are for convenience
of reference only, do not form a part of this Agreement and shall not affect in
any way the meaning or interpretation of this Agreement.

65



--------------------------------------------------------------------------------



 



     9.11 Severability. Subject to Section 6.13(d), any provision of this
Agreement which is invalid or unenforceable in any jurisdiction shall be
ineffective to the extent of such invalidity or unenforceability without
invalidating or rendering unenforceable the remaining provisions hereof, and any
such invalidity or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
     9.12 Specific Performance. Buyer and Seller each agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed by them in accordance with the terms hereof and that each
party shall be entitled to specific performance of the terms hereof, in addition
to any other remedy at Law or equity.
     9.13 Interpretation.
          (a) The meaning assigned to each term defined herein shall be equally
applicable to both the singular and the plural forms of such term and vice
versa, and words denoting either gender shall include both genders as the
context requires. Where a word or phrase is defined herein, each of its other
grammatical forms shall have a corresponding meaning.
          (b) The terms “hereof”, “herein” and “herewith” and words of similar
import shall, unless otherwise stated, be construed to refer to this Agreement
as a whole and not to any particular provision of this Agreement.
          (c) When a reference is made in this Agreement to an Article, Section,
paragraph, Exhibit or Schedule, such reference is to an Article, Section,
paragraph, Exhibit or Schedule to this Agreement unless otherwise specified.
          (d) The word “include”, “includes”, and “including” when used in this
Agreement shall be deemed to be followed by the words “without limitation”,
unless otherwise specified.
          (e) A reference to any party to this Agreement or any other agreement
or document shall include such party’s predecessors, successors and permitted
assigns.
          (f) Reference to any Law means such Law as amended, modified,
codified, replaced or reenacted, and all rules and regulations promulgated
thereunder.
          (g) The parties have participated jointly in the negotiation and
drafting of this Agreement and the Ancillary Agreements. Any rule of
construction or interpretation otherwise requiring this Agreement or the
Ancillary Agreements to be construed or interpreted against any party by virtue
of the authorship of this Agreement or the Ancillary Agreements shall not apply
to the construction and interpretation hereof and thereof.

66



--------------------------------------------------------------------------------



 



          (h) All accounting terms used and not defined herein shall have the
respective meanings given to them under GAAP.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

67



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the date first above
written.

            BioClinica, Inc.
      By:   /s/ Ted I. Kaminer         Name:   Ted I. Kaminer        Title:  
Executive V.P. and CFO        BioClinica Acquisition, Inc.
      By:   /s/ Mark L. Weinstein         Name:   Mark L. Weinstein       
Title:   President and CEO        Tourtellotte Solutions, Inc.
      By:   /s/ Edward Tourtellotte         Name:   Edward Tourtellotte       
Title:   President     

 